

 
SECURITY AGREEMENT
 
This Security Agreement is made as of February 1, 2006 by and among LAURUS
MASTER FUND, LTD., a Cayman Islands corporation (“Laurus”), CONVERSION SERVICES
INTERNATIONAL, INC., a Delaware corporation (“Company”), DeLeeuw Associates,
LLC, a Delaware limited liability company (“DeLeeuw”), CSI Sub Corp. (DE), a
Delaware corporation (“CSI Sub”), Integrated Strategies, Inc., a Delaware
corporation (“Integrated”), CSI Sub Corp. II (DE), a Delaware corporation (“CSI
Sub II”) and McKnight Associates, Inc., a Delaware corporation (“McKnight).
 
BACKGROUND
 
Company has requested that Laurus make advances available to Company; and
 
Laurus has agreed to make such advances to Company on the terms and conditions
set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:
 
1.  (a) General Definitions. Capitalized terms used in this Agreement shall have
the meanings assigned to them in Annex A.
 
(b) Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined shall have the meanings customarily given them in
accordance with GAAP and all financial computations shall be computed, unless
specifically provided herein, in accordance with GAAP consistently applied.
 
(c) Other Terms. All other terms used in this Agreement and defined in the UCC,
shall have the meaning given therein unless otherwise defined herein.
 
(d) Rules of Construction. All Schedules, Addenda, Annexes and Exhibits hereto
or expressly identified to this Agreement are incorporated herein by reference
and taken together with this Agreement constitute but a single agreement. The
words “herein”, hereof” and “hereunder” or other words of similar import refer
to this Agreement as a whole, including the Exhibits, Addenda, Annexes and
Schedules thereto, as the same may be from time to time amended, modified,
restated or supplemented, and not to any particular section, subsection or
clause contained in this Agreement. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, the feminine and the neuter. The term
“or” is not exclusive. The term “including” (or any form thereof) shall not be
limiting or exclusive. All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations. All
references in this Agreement or in the Schedules, Addenda, Annexes and Exhibits
to this Agreement to sections, schedules, disclosure schedules, exhibits, and
attachments shall refer to the corresponding sections, schedules, disclosure
schedules, exhibits, and attachments of or to this Agreement. All references to
any instruments or agreements, including references to any of this Agreement or
the Ancillary Agreements shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.
 
1

--------------------------------------------------------------------------------


 
2. Loans. (a)(i) Subject to the terms and conditions set forth herein and in the
Ancillary Agreements, Laurus may make revolving loans (the “Revolving Loans”) to
the Company and the Eligible Subsidiaries from time to time during the Term
which, in the aggregate at any time outstanding, will not exceed the lesser of
(x) (I) the Capital Availability Amount minus (II) such reserves as Laurus may
reasonably in its good faith judgment deem proper and necessary from time to
time (the “Reserves”) and (y) an amount equal to (I) the Accounts Availability
minus (II) the Reserves. The amount derived at any time from Section
2(a)(i)(y)(I) minus 2(a)(i)(y)(II) shall be referred to as the “Formula Amount”.
Company shall execute and deliver to Laurus on the Closing Date a Secured
Non-Convertible Term Note and a Secured Non-Convertible Revolving Note. The
Company and each Eligible Subsidiary hereby each acknowledge and agree that
Laurus’ obligation to purchase the Secured Non-Convertible Revolving Note and
the Secured Non-Convertible Term Note from the Company and the Eligible
Subsidiaries on the Closing Date shall be contingent upon the satisfaction (or
waiver by Laurus) of the items and matters set forth in the closing checklist
provided by Laurus to the Company on or prior to the Closing Date.
 
(ii) Notwithstanding the limitations set forth above, if requested by Company,
Laurus retains the right to lend to Company from time to time such amounts in
excess of such limitations as Laurus may determine in its sole discretion.
 
(iii) If Company does not pay any interest, fees, costs or charges to Laurus
when due, Company shall thereby be deemed to have requested, and Laurus is
hereby authorized at its discretion to make and charge to Company’s account, a
Loan to Company as of such date in an amount equal to such unpaid interest,
fees, costs or charges.
 
(iv) If Company at any time fails to perform or observe any of the covenants
contained in this Agreement or any Ancillary Agreement, Laurus may, but need
not, perform or observe such covenant on behalf and in the name, place and stead
of Company (or, at Laurus’ option, in Laurus’ name) and may, but need not, take
any and all other actions which Laurus may deem necessary to cure or correct
such failure (including the payment of taxes, the satisfaction of Liens, the
performance of obligations owed to Account Debtors, lessors or other obligors,
the procurement and maintenance of insurance, the execution of assignments,
security agreements and financing statements, and the endorsement of
instruments). The amount of all monies expended and all costs and expenses
(including attorneys’ fees and legal expenses) incurred by Laurus in connection
with or as a result of the performance or observance of such agreements or the
taking of such action by Laurus shall be charged to Company’s account as a Loan
and added to the Obligations. To facilitate Laurus’ performance or observance of
such covenants of Company, Company hereby irrevocably appoints Laurus, or
Laurus’ delegate, acting alone, as Company’s attorney in fact (which appointment
is coupled with an interest) with the right (but not the duty) from time to time
to create, prepare, complete, execute, deliver, endorse or file in the name and
on behalf of Company any and all instruments, documents, assignments, security
agreements, financing statements, applications for insurance and other
agreements and writings required to be obtained, executed delivered or endorsed
by Company.
 
2

--------------------------------------------------------------------------------


 
(v) Laurus will account to Company monthly with a statement of all Loans and
other advances, charges and payments made pursuant to this Agreement, and such
account rendered by Laurus shall be deemed final, binding and conclusive unless
Laurus is notified by Company in writing to the contrary within thirty (30) days
of the date each account was rendered specifying the item or items to which
objection is made.
 
(vi) During the Term, Company may borrow and prepay Loans in accordance with the
terms and conditions hereof.
 
(b) Following the occurrence of an Event of Default which continues to exist,
Laurus may, at its option, elect to convert the credit facility contemplated
hereby to an accounts receivable purchase facility. Upon such election by Laurus
(subsequent notice of which Laurus shall provide to Company), Company shall be
deemed to hereby have sold, assigned, transferred, conveyed and delivered to
Laurus, and Laurus shall be deemed to have purchased and received from Company,
all right, title and interest of Company in and to all Accounts which shall at
any time constitute Eligible Accounts (the “Receivables Purchase”). All
outstanding Loans hereunder shall be deemed obligations under such accounts
receivable purchase facility. The conversion to an accounts receivable purchase
facility in accordance with the terms hereof shall not be deemed an exercise by
Laurus of its secured creditor rights under Article 9 of the UCC. Immediately
following Laurus’ request, Company shall execute all such further documentation
as may be required by Laurus to more fully set forth the accounts receivable
purchase facility herein contemplated, including, without limitation, Laurus’
standard form of accounts receivable purchase agreement and account debtor
notification letters, but Company’s failure to enter into any such documentation
shall not impair or affect the Receivables Purchase in any manner whatsoever.
 
(c) Term Loan. Subject to the terms and conditions set forth herein and in the
Ancillary Agreements, Laurus shall make a term loan (the “Term Loan”) to Company
in an aggregate amount equal to One Million Dollars ($1,000,000). The Term Loan
shall be advanced on the Closing Date and shall be, with respect to principal,
payable in consecutive monthly installments of principal commencing on February
1, 2006 and on the first day of each month thereafter, subject to acceleration
upon the occurrence of an Event of Default or termination of this Agreement. The
Term Loan shall be evidenced by the Secured Non-Convertible Term Note.
 
3. Repayment of the Loans. Company (a) may prepay the Obligations from time to
time in accordance with the terms and provisions of the Notes (and Section 16
hereof if such prepayment is due to a termination of this Agreement); (b) shall
repay the Term Loan on the Maturity Date (as defined in the Secured
Non-Convertible Term Note) (i) the then aggregate outstanding principal balance
of the Term Loan together with accrued and unpaid interest, fees and charges
and; (ii) all other amounts owed Laurus under Secured Non-Convertible Term Note,
(c) shall repay the Revolving Loans on the expiration of the Term (i) the then
aggregate outstanding principal balance of the Revolving Loans together with
accrued and unpaid interest, fees and charges and (ii) all other amounts owed
Laurus under this Agreement and the Ancillary Agreements; and (d) subject to
Section 2(a)(ii), shall repay on any day on which the then aggregate outstanding
principal balance of the Loans are in excess of the Formula Amount at such time,
Loans in an amount equal to such excess. Any payments of principal, interest,
fees or any other amounts payable hereunder or under any Ancillary Agreement
shall be made prior to 12:00 noon (New York time) on the due date thereof in
immediately available funds.
 
3

--------------------------------------------------------------------------------


 
4. Procedure for Revolving Loans. Company may by written notice request a
borrowing of Revolving Loans prior to 12:00 p.m. (New York time) on the Business
Day of its request to incur, on the next business day, a Revolving Loan.
Together with each request for a Revolving Loan (or at such other intervals as
Laurus may request), Company shall deliver to Laurus a Borrowing Base
Certificate in the form of Exhibit A, which shall be certified as true and
correct by the Chief Executive Officer or Chief Financial Officer of Company
together with all supporting documentation relating thereto. All Revolving Loans
shall be disbursed from whichever office or other place Laurus may designate
from time to time and shall be charged to Company’s account on Laurus’ books.
The proceeds of each Revolving Loan made by Laurus shall be made available to
Company on the Business Day following the Business Day so requested in
accordance with the terms of this Section 4 by way of credit to Company’s
operating account maintained with such bank as Company designated to Laurus. Any
and all Obligations due and owing hereunder may be charged to Company’s account
and shall constitute Revolving Loans. 
 
5. Interest and Payments.
 
(a) Interest.
 
(i) Except as modified by Section 5(a)(iii) below, Company shall pay interest at
the Contract Rate on the unpaid principal balance of each Loan until such time
as such Loan is collected in full in good funds in dollars of the United States
of America.
 
(ii) Interest and payments shall be computed on the basis of actual days elapsed
in a year of 360 days. At Laurus’ option, Laurus may charge Company’s account
for said interest.
 
(iii) Effective upon the occurrence of any Event of Default and for so long as
any Event of Default shall be continuing, the Contract Rate shall automatically
be increased as set forth Notes, respectively, (such increased rate, the
“Default Rate”), and all outstanding Obligations, including unpaid interest,
shall continue to accrue interest from the date of such Event of Default at the
Default Rate applicable to such Obligations.
 
(iv) In no event shall the aggregate interest payable hereunder exceed the
maximum rate permitted under any applicable law or regulation, as in effect from
time to time (the “Maximum Legal Rate”) and if any provision of this Agreement
or any Ancillary Agreement is in contravention of any such law or regulation,
interest payable under this Agreement and each Ancillary Agreement shall be
computed on the basis of the Maximum Legal Rate (so that such interest will not
exceed the Maximum Legal Rate).
 
(v) Company shall pay principal, interest and all other amounts payable
hereunder, or under any Ancillary Agreement, without any deduction whatsoever,
including any deduction for any set-off or counterclaim.
 
4

--------------------------------------------------------------------------------


 
(b) Payments; Certain Closing Conditions.
 
(i) Closing/Annual Payments. Upon execution of this Agreement by Company and
Laurus, Company shall pay to Laurus Capital Management, L.L.C. a closing payment
in an amount equal to one percent (1.00%) of the Total Investment Amount. Such
payment shall be deemed fully earned on the Closing Date and shall not be
subject to rebate or proration for any reason.
 
(ii) [Intentioanlly Omitted] 
 
(iii) Overadvance Payment. Without affecting Laurus’ rights hereunder in the
event the Loans exceed the Formula Amount (each such event, an “Overadvance”),
all such Overadvances shall bear interest at an annual rate equal to two percent
(2%) of the amount of such Overadvances for each month or portion thereof such
amounts shall be outstanding and in excess of the Formula Amount.
 
(iv) Financial Information Default. Without affecting Laurus’ other rights and
remedies, in the event Company fails to deliver the financial information
required by Section 11 on or before the date required by this Agreement, Company
shall pay Laurus a fee in the amount of $250.00 per week (or portion thereof)
for each such failure until such failure is cured to Laurus’ satisfaction or
waived in writing by Laurus. Such fee shall be charged to Company’s account upon
the occurrence of each such failure.
 
(v) Expenses. The Company shall reimburse Laurus for its reasonable expenses
(including legal fees and expenses) incurred in connection with the preparation
and negotiation of this Agreement and the Ancillary Agreements (as hereinafter
defined), and expenses incurred in connection with Laurus’ due diligence review
of the Company and its Subsidiaries and all related matters. Amounts required to
be paid under this Section 5(b)(v) will be paid on the Closing Date and shall be
$5,000 for such expenses.
 
 
6. Security Interest.
 
(a) To secure the prompt payment to Laurus of the Obligations, each of Company
and each Eligible Subsidiary hereby assigns, pledges and grants to Laurus a
continuing security interest in and Lien upon all of the Collateral. All of
Company’s and each Eligible Subsidiary’s Books and Records relating to the
Collateral shall, until delivered to or removed by Laurus, be kept by Company
and each Eligible Subsidiary, as the case may be, in trust for Laurus until all
Obligations have been paid in full. Each confirmatory assignment schedule or
other form of assignment hereafter executed by Company and each Eligible
Subsidiary shall be deemed to include the foregoing grant, whether or not the
same appears therein.
 
(b) Company and each Eligible Subsidiary hereby (i) authorizes Laurus to file
any financing statements, continuation statements or amendments thereto that (x)
indicate the Collateral (1) as all assets and personal property of Company or
such Eligible Subsidiary, as the case may be, or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction, or (2) as being
of an equal or lesser scope or with greater detail, and (y) contain any other
information required by Part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement, continuation statement or
amendment and (ii) ratifies its authorization for Laurus to have filed any
initial financial statements, or amendments thereto if filed prior to the date
hereof. Each of Company and each Eligible Subsidiary acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement without the prior written consent of
Laurus and agrees that it will not do so without the prior written consent of
Laurus, subject to Company’s and such Eligible Subsidiary’s rights under Section
9-509(d)(2) of the UCC.
 
5

--------------------------------------------------------------------------------


 
(c) Each of Company and each Eligible Subsidiary hereby grants to Laurus an
irrevocable, non-exclusive license (exercisable upon the termination of this
Agreement due to an occurrence and during the continuance of an Event of Default
without payment of royalty or other compensation to Company or such Eligible
Subsidiary, as the case may be) to use, transfer, license or sublicense any
Intellectual Property now owned, licensed to, or hereafter acquired by Company
and/or such Eligible Subsidiary, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer and automatic machinery software
and programs used for the compilation or printout thereof, and represents,
promises and agrees that any such license or sublicense is not and will not be
in conflict with the contractual or commercial rights of any third Person;
provided, that such license will terminate on the termination of this Agreement
and the payment in full of all Obligations.
 
7. Representations, Warranties and Covenants Concerning the Collateral. Each of
Company and each Eligible Subsidiary represents, warrants (each of which such
representations and warranties shall be deemed repeated upon the making of each
request for a Revolving Loan and made as of the time of each and every Revolving
Loan hereunder are supplemented by, and subject to, Company's Exchange Act
Filings (as defined below)) and covenants as follows:
 
(a) all of the Collateral (i) is owned by Company and/or an Eligible Subsidiary,
as the case may be, free and clear of all Liens (including any claims of
infringement) except those in Laurus’ favor and Permitted Liens and (ii) is not
subject to any agreement prohibiting the granting of a Lien or requiring notice
of or consent to the granting of a Lien.
 
(b) neither the Company nor any Eligible Subsidiary shall encumber, mortgage,
pledge, assign or grant any Lien in any Collateral or any of Company’s or any
Eligible Subsidiary other assets to anyone other than Laurus and except for
Permitted Liens.
 
(c) the Liens granted pursuant to this Agreement, upon completion of the filings
and other actions listed on Schedule 7(c) (which, in the case of all filings and
other documents referred to in said Schedule, have been delivered to Laurus in
duly executed form) constitute valid perfected security interests in all of the
Collateral in favor of Laurus as security for the prompt and complete payment
and performance of the Obligations, enforceable in accordance with the terms
hereof against any and all creditors of and any purchasers from Company and the
Eligible Subsidiaries and such security interest is prior to all other Liens in
existence on the date hereof.
 
6

--------------------------------------------------------------------------------


 
(d) no effective security agreement, mortgage, deed of trust, financing
statement, equivalent security or Lien instrument or continuation statement
covering all or any part of the Collateral is or will be on file or of record in
any public office, except those relating to Permitted Liens.
 
(e) neither Company nor any Eligible Subsidiary shall dispose of any of the
Collateral whether by sale, lease or otherwise, except for (x) Collateral, the
fair market value of which at the time of any such disposition, does not exceed
$250,000 in the aggregate for all such dispositions after the date hereof and
(y) the sale of Inventory in the ordinary course of business and for the
disposition or transfer in the ordinary course of business during any fiscal
year of obsolete and worn-out Equipment having an aggregate fair market value of
not more than $50,000 and only (in the case of this clause (y)) to the extent
that (i) the proceeds of any such disposition are used to acquire replacement
Equipment which is subject to Laurus’ first priority security interest or are
used to repay Loans or to pay general corporate expenses, or (ii) following the
occurrence of an Event of Default which continues to exist the proceeds of which
are remitted to Laurus to be held as cash collateral for the Obligations.
 
(f) each of Company and each Eligible Subsidiary shall defend the right, title
and interest of Laurus in and to the Collateral against the claims and demands
of all Persons whomsoever, and take such actions, including (i) all actions
necessary to grant Laurus “control” of any Investment Property, Deposit
Accounts, Letter-of-Credit Rights or electronic Chattel Paper owned by Company
and each Eligible Subsidiary, with any agreements establishing control to be in
form and substance satisfactory to Laurus, (ii) the prompt (but in no event
later than five (5) Business Days following Laurus’ request therefor) delivery
to Laurus of all original Instruments, Chattel Paper, negotiable Documents and
certificated Stock owned by Company and each Eligible Subsidiary (in each case,
accompanied by stock powers, allonges or other instruments of transfer executed
in blank), (iii) notification of Laurus’ interest in Collateral at Laurus’
request, and (iv) the institution of litigation against third parties as shall
be prudent in order to protect and preserve Company’s, each Eligible
Subsidiary’s and/or Laurus’ respective and several interests in the Collateral.
 
(g) each of Company and each Eligible Subsidiary shall promptly, and in any
event within five (5) Business Days after the same is acquired by it, notify
Laurus of any commercial tort claim (as defined in the UCC) acquired by it and
unless otherwise consented by Laurus, each of Company and/or each Eligible
Subsidiary, as the case may be, shall enter into a supplement to this Agreement
granting to Laurus a Lien in such commercial tort claim.
 
(h) each of Company and each Eligible Subsidiary shall place notations upon its
Books and Records and any financial statement of Company and each Eligible
Subsidiary, as the case may be, to disclose Laurus’ Lien in the Collateral.
 
(i) If either Company and/or any Eligible Subsidiary retains possession of any
Chattel Paper or Instrument with Laurus’ consent, upon Laurus’ request such
Chattel Paper and Instruments shall be marked with the following legend: “This
writing and obligations evidenced or secured hereby are subject to the security
interest of Laurus Master Fund, Ltd.”
 
7

--------------------------------------------------------------------------------


 
(j) each of Company and each Eligible Subsidiary shall perform in a reasonable
time all other steps requested by Laurus to create and maintain in Laurus’ favor
a valid perfected first Lien in all Collateral subject only to Permitted Liens.
 
(k) each of Company and each Eligible Subsidiary shall notify Laurus promptly
and in any event within three (3) Business Days after obtaining knowledge
thereof (i) of any event or circumstance that to Company’s or any Eligible
Subsidiary’s knowledge would cause Laurus to consider any then existing Account
as no longer constituting an Eligible Account; (ii) of any material delay in
Company’s or any Eligible Subsidiary’s performance of any of its obligations to
any Account Debtor; (iii) of any assertion by any Account Debtor of any material
claims, offsets or counterclaims; (iv) of any allowances, credits and/or monies
granted by Company or any Eligible Subsidiary to any Account Debtor; (v) of all
material adverse information relating to the financial condition of an Account
Debtor; (vi) of any material return of goods; and (vii) of any loss, damage or
destruction of any of the Collateral.
 
(l) All Eligible Accounts (i) which are billed on a construction completion
basis but not payable until the project is completed, represent complete bona
fide transactions which require no further act under any circumstances on
Company’s or any Eligible Subsidiary’s part to make such Accounts payable by the
Account Debtors, (ii) are not subject to any present, future contingent offsets
or counterclaims, and (iii) do not represent bill and hold sales, consignment
sales, guaranteed sales, sale or return or other similar understandings or
obligations of any Affiliate or Subsidiary of either Company or any Eligible
Subsidiary. Neither Company nor any Eligible Subsidiary has made, and neither
Company nor any Eligible Subsidiary will make, any agreement with any Account
Debtor for any extension of time for the payment of any Account, any compromise
or settlement for less than the full amount thereof, any release of any Account
Debtor from liability therefor, or any deduction therefrom except a discount or
allowance for prompt or early payment allowed by Company or any Eligible
Subsidiary in the ordinary course of its business consistent with historical
practice and as previously disclosed to Laurus in writing.
 
(m)  each of Company and each Eligible Subsidiary shall keep and maintain its
Equipment in good operating condition, except for ordinary wear and tear, and
shall make all necessary repairs and replacements thereof so that the value and
operating efficiency shall at all times be maintained and preserved. Neither
Company nor any Eligible Subsidiary shall permit any such items to become a
Fixture to real estate or accessions to other personal property.
 
(n) each of Company and each Eligible Subsidiary shall maintain and keep all of
its Books and Records concerning the Collateral at such person’s executive
offices listed in Schedule 12(bb).
 
(o) each of Company and each Eligible Subsidiary shall maintain and keep the
tangible Collateral at the addresses listed in Schedule 12(bb), provided, that
each of Company and/or any such Eligible Subsidiary may change such locations or
open a new location, provided that Company or any such Eligible Subsidiary, as
the case may be, provides Laurus at least thirty (30) days prior written notice
of such changes or new location and (ii) prior to such change or opening of a
new location where Collateral having a value of more than $50,000 will be
located, Company and/or any such Eligible Subsidiary, as the case may be,
executes and delivers to Laurus such agreements as Laurus may request, including
landlord agreements, mortgagee agreements and warehouse agreements, each in form
and substance satisfactory to Laurus.
 
8

--------------------------------------------------------------------------------


 
(p) Schedule 7(p) lists all banks and other financial institutions at which
Company and each Eligible Subsidiary maintains deposits and/or other accounts,
and such Schedule correctly identifies the name, address and telephone number of
each such depository, the name in which the account is held, a description of
the purpose of the account, and the complete account number. Neither the Company
nor any Eligible Subsidiary shall establish any depository or other bank account
of any with any financial institution (other than the accounts set forth on
Schedule 7(p)) without Laurus’ prior written consent.
 
8. Payment of Accounts. 
 
(a) Each of Company and each Eligible Subsidiary will irrevocably direct all of
its present and future Account Debtors and other Persons obligated to make
payments constituting Collateral to make such payments directly to the lockboxes
maintained by Company and each Eligible Subsidiary (the “Lockboxes”) with North
Fork Bank (Account Name: Conversion Services International, Inc, Account Number:
2704052105) or such other financial institution accepted by Laurus in writing as
may be selected by Company and/or any Eligible Subsidiary (the “Lockbox Bank”)
pursuant to the terms of lockbox and other control agreements acceptable to
Laurus. On or prior to the Closing Date, each of Company and each Eligible
Subsidiary shall and shall cause the Lockbox Bank to enter into all such
documentation acceptable to Laurus pursuant to which, among other things, the
Lockbox Bank agrees to: (a) sweep the Lockbox on a daily basis and deposit all
checks received therein to an account designated by Laurus in writing and (b)
comply only with the instructions or other directions of Laurus concerning the
Lockbox. All of Company’s and each Eligible Subsidiary’s invoices, account
statements and other written or oral communications directing, instructing,
demanding or requesting payment of any Account of Company or any Eligible
Subsidiary or any other amount constituting Collateral shall conspicuously
direct that all payments be made to the Lockbox or such other address as Laurus
may direct in writing. If, notwithstanding the instructions to Account Debtors,
Company or any Eligible Subsidiary receives any payments, Company or such
Eligible Subsidiary, as the case may be, shall immediately remit such payments
to Laurus in their original form with all necessary endorsements. Until so
remitted, Company and each Eligible Subsidiary shall hold all such payments in
trust for and as the property of Laurus and shall not commingle such payments
with any of its other funds or property.
 
(b) At Laurus’ election, following the occurrence of an Event of Default which
is continuing, Laurus may notify each of Company’s and each Eligible
Subsidiary’s Account Debtors of Laurus’ security interest in the Accounts,
collect them directly and charge the collection costs and expenses thereof to
Company’s and the Eligible Subsidiaries joint and several account.
 
9

--------------------------------------------------------------------------------


 
9. Collection and Maintenance of Collateral.
 
(a) Laurus may verify Company’s and each Eligible Subsidiary’s Accounts from
time to time, but not more often than once every three (3) months unless an
Event of Default has occurred and is continuing, utilizing an audit control
company or any other agent of Laurus.
 
(b) Proceeds of Accounts received by Laurus will be deemed received on the
Business Day after Laurus’ receipt of such proceeds in good funds in dollars of
the United States of America in Laurus’ account. Any amount received by Laurus
after 12:00 noon (New York time) on any Business Day shall be deemed received on
the next Business Day.
 
(c) As Laurus receives the proceeds of Accounts of Company or any Eligible
Subsidiary, it shall (i) apply such proceeds, as required, to amounts
outstanding under the Notes, and (ii) remit all such remaining proceeds (net of
interest, fees and other amounts then due and owing to Laurus hereunder) to
Company and/or any such Eligible Subsidiary upon request (but no more often than
twice a week). Notwithstanding the foregoing, following the occurrence and
during the continuance of an Event of Default, Laurus, at its option, may (a)
apply such proceeds to the Obligations in such order as Laurus shall elect, (b)
hold all such proceeds as cash collateral for the Obligations and each of
Company and each Eligible Subsidiary hereby grants to Laurus a security interest
in such cash collateral amounts as security for the Obligations and/or (c) do
any combination of the foregoing.
 
10. Inspections and Appraisals. At all times during normal business hours,
Laurus, and/or any agent of Laurus shall have the right to (a) have access to,
visit, inspect, review, evaluate and make physical verification and appraisals
of each of Company’s and each Eligible Subsidiary’s properties and the
Collateral, (b) inspect, audit and copy (or take originals if necessary) and
make extracts from Company’s and each Eligible Subsidiary’s Books and Records,
including management letters prepared by independent accountants, and (c)
discuss with Company’s and each Eligible Subsidiary’s principal officers, and
independent accountants, Company’s and each Eligible Subsidiary’s business,
assets, liabilities, financial condition, results of operations and business
prospects. Each of Company and each Eligible Subsidiary will deliver to Laurus
any instrument necessary for Laurus to obtain records from any service bureau
maintaining records for Company and such Eligible Subsidiary. If any internally
prepared financial information, including that required under this Section is
unsatisfactory in any manner to Laurus, Laurus may request that the Accountants
review the same.
 
11. Financial Reporting. Company will deliver, or cause to be delivered, to
Laurus each of the following, which shall be in form and detail acceptable to
Laurus:
 
(a) As soon as available, and in any event within ninety (90) days after the end
of each fiscal year of Company or the due date of the Form 10-KSB (without
giving effect to any extension granted with respect thereto), whichever is
longer, Company’s audited financial statements with a report of independent
certified public accountants of recognized standing selected by Company and
acceptable to Laurus (the “Accountants”), which annual financial statements
shall include Company’s balance sheet as at the end of such fiscal year and the
related statements of Company’s income, retained earnings and cash flows for the
fiscal year then ended, prepared, if Laurus so requests, on a consolidating and
consolidated basis to include all Subsidiaries and Affiliates, all in reasonable
detail and prepared in accordance with GAAP, together with (i) if and when
available, copies of any management letters prepared by such accountants; and
(ii) a certificate of Company’s President, Chief Executive Officer or Chief
Financial Officer stating that such financial statements have been prepared in
accordance with GAAP and whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder and, if so, stating in
reasonable detail the facts with respect thereto;
 
10

--------------------------------------------------------------------------------


 
(b) As soon as available and in any event within forty five (45) days after the
end of each quarter or the due date of the Form 10-QSB (without giving effect to
any extension granted with respect thereto), whichever is longer, an
unaudited/internal balance sheet and statements of income, retained earnings and
cash flows of Company as at the end of and for such quarter and for the year to
date period then ended, prepared, if Laurus so requests, on a consolidating and
consolidated basis to include all Subsidiaries and Affiliates, in reasonable
detail and stating in comparative form the figures for the corresponding date
and periods in the previous year, all prepared in accordance with GAAP, subject
to year-end adjustments and accompanied by a certificate of Company’s President,
Chief Executive Officer or Chief Financial Officer, stating (i) that such
financial statements have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and (ii) whether or not such officer has knowledge
of the occurrence of any Default or Event of Default hereunder not theretofore
reported and remedied and, if so, stating in reasonable detail the facts with
respect thereto;
 
(c) Within thirty (30) days after the end of each month (or more frequently if
Laurus so requests), agings of Company’s and each Eligible Subsidiary’s
Accounts, unaudited trial balances and their accounts payable and a calculation
of Company’s and each Eligible Subsidiary’s Accounts, Eligible Accounts,
provided, however, that if Laurus shall request the foregoing information more
often than as set forth in the immediately preceding clause, Company and/or any
Eligible Subsidiary shall have thirty (30) days from each such request to comply
with Laurus’ demand; and
 
(d) Promptly after (i) the filing thereof, copies of Company’s most recent
registration statements and annual, quarterly, monthly or other regular reports
which Company files with the Securities and Exchange Commission (the “SEC”), and
(ii) the issuance thereof, copies of such financial statements, reports and
proxy statements as Company shall send to its stockholders.
 
12. Additional Representations and Warranties. Company hereby represents and
warrants to Laurus as follows (which representations and warranties are
supplemented by, and subject to, Company's filings under the Securities Exchange
Act of 1934 made prior to the date of this Agreement (collectively, the
"Exchange Act Filings"):
 
(a) Organization, Good Standing and Qualification. Each of Company and each of
its Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. Each of Company and
each of its Subsidiaries has the corporate power and authority to own and
operate its properties and assets, to execute and deliver this Agreement and the
Ancillary Agreements, to issue and sell the Notes, to issue and sell the Options
and the shares of Common Stock issuable upon conversion of the Options (the
“Option Shares”),and to carry out the provisions of this Agreement and the
Ancillary Agreements and to carry on its business as presently conducted is
applicable. Each of Company and each of its Subsidiaries is duly qualified and
is authorized to do business and is in good standing as a foreign corporation in
all jurisdictions, except for those jurisdictions in which the failure to do so
has not had, or could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


 
(b) Subsidiaries. Each direct and indirect Subsidiary of Company, the direct
owner of such Subsidiary and its percentage ownership thereof, is set forth on
Schedule 12(b).
 
(c) Capitalization; Voting Rights


 
 
(i) The authorized capital stock of the Company, as of the date hereof consists
of [1,020,000,000] shares, of which [1,000,000,000] are shares of Common Stock,
par value $0.001 per share, [766,129,715] shares of which are issued and
outstanding, and 20,000,000 are shares of preferred stock, par value $0.001 per
share of which [0] shares of are issued and outstanding. The authorized capital
stock of each Subsidiary of the Company is set forth on Schedule 12 (c).
[Company to update].
 
(ii) Except as disclosed on Schedule 12(c), other than: (i) the shares reserved
for issuance under Company's stock option plans; and (ii) shares which may be
issued pursuant to this Agreement and the Ancillary Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from Company of any of
its securities. Except as disclosed on Schedule 12(c), neither the offer,
issuance or sale of any of the Notes or the Options, or the issuance of any of
the Option Shares, nor the consummation of any transaction contemplated hereby
will result in a change in the price or number of any securities of Company
outstanding, under anti-dilution or other similar provisions contained in or
affecting any such securities.
 
(iii) All issued and outstanding shares of Company's Common Stock: (i) have been
duly authorized and validly issued and are fully paid and nonassessable; and
(ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.
 
(iv) The rights, preferences, privileges and restrictions of the shares of the
Common Stock are as stated in Company's Certificate of Incorporation (the
"Charter"). The Option Shares have been duly and validly reserved for issuance.
When issued in compliance with the provisions of this Agreement and Company's
Charter, each Note, the Option and the Common Stock underlying the Option will
be validly issued, fully paid and nonassessable, and will be free of any liens
or encumbrances; provided, however, that the Securities may be subject to
restrictions on transfer under state and/or federal securities laws as set forth
herein or as otherwise required by such laws at the time a transfer is proposed.
 
(d) Authorization; Binding Obligations. All corporate action on the part of each
of Company and each of its Subsidiaries, their respective officers and directors
necessary for the authorization of this Agreement and the Ancillary Agreements,
the performance of all obligations of Company and each of its Subsidiaries
hereunder and under the Ancillary Agreements on the Closing Date and, the
authorization, sale, issuance and delivery of the Notes and the Option has been
taken or will be taken prior to the Closing Date. This Agreement and the
Ancillary Agreements, when executed and delivered and to the extent it is a
party thereto, will be valid and binding obligations of each of Company and each
of its Subsidiaries enforceable in accordance with their terms, except:
 
12

--------------------------------------------------------------------------------


 
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors' rights;
and
 
(ii) general principles of equity that restrict the availability of equitable or
legal remedies.


 
The sale of the Notes are not and will not be subject to any preemptive rights
or rights of first refusal that have not been properly waived or complied with.
The issuance of the Options and the subsequent exercise of the Options for
Option Shares are not and will not be subject to any preemptive rights or rights
of first refusal that have not been properly waived or complied with.
 
 
(e) Liabilities. Neither Company nor any of its Subsidiaries has any contingent
liabilities, except current liabilities incurred in the ordinary course of
business and liabilities disclosed in any Exchange Act Filings.
 
(f) Agreements; Action. Except as set forth on Schedule 12(f) or as disclosed in
any Exchange Act Filings:
 
(i) There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which Company or any of its
Subsidiaries is a party or to its knowledge by which it is bound which may
involve: (i) obligations (contingent or otherwise) of, or payments to, Company
or any of its Subsidiaries in excess of $50,000 (other than obligations of, or
payments to, Company or any of its Subsidiaries arising from purchase or sale
agreements entered into in the ordinary course of business); or (ii) the
transfer or license of any patent, copyright, trade secret or other proprietary
right to or from Company or any of its Subsidiaries (other than licenses arising
from the purchase of "off the shelf" or other standard products); or (iii)
provisions restricting the development, manufacture or distribution of Company's
or any of its Subsidiaries’ products or services; or (iv) indemnification by
Company or any of its Subsidiaries with respect to infringements of proprietary
rights.
 
(ii) Since December 31, 2004, neither Company nor any of its Subsidiaries has:
(i) declared or paid any dividends, or authorized or made any distribution upon
or with respect to any class or series of its capital stock; (ii) incurred any
indebtedness for money borrowed or any other liabilities (other than ordinary
course obligations) individually in excess of $50,000 or, in the case of
indebtedness and/or liabilities individually less than $50,000, in excess of
$100,000 in the aggregate; (iii) made any loans or advances to any Person not in
excess, individually or in the aggregate, of $100,000, other than ordinary
advances for travel expenses; or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its Inventory in the
ordinary course of business.
 
13

--------------------------------------------------------------------------------


 
(iii) For the purposes of subsections (i) and (ii) of this Section 12(f) above,
all indebtedness, liabilities, agreements, understandings, instruments,
contracts and proposed transactions involving the same person or entity
(including persons or entities Company has reason to believe are affiliated
therewith or with any Subsidiary thereof) shall be aggregated for the purpose of
meeting the individual minimum dollar amounts of such subsections.
 
(iv) the Parent maintains disclosure controls and procedures (“Disclosure
Controls”) designed to ensure that information required to be disclosed by the
Parent in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized, and reported, within the time periods specified
in the rules and forms of the SEC.
 
(v) The Company makes and keeps books, records, and accounts, that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of its assets. It maintains internal control over financial
reporting (“Financial Reporting Controls”) designed by, or under the supervision
of, its principal executive and principal financial officers, and effected by
its management, and other personnel, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP, including that:
 
(1) transactions are executed in accordance with management’s general or
specific authorization;
 
(2) unauthorized acquisition, use, or disposition of the Company’s assets that
could have a material effect on the financial statements are prevented or timely
detected;
 
(3) transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that its receipts and expenditures are
being made only in accordance with authorizations of the Company’s management
and board of directors;
 
(4) transactions are recorded as necessary to maintain accountability for
assets; and
 
(5) the recorded accountability for assets is compared with the existing assets
at reasonable intervals, and appropriate action is taken with respect to any
differences.
 
(vi) There is no weakness in any of its Disclosure Controls or Financial
Reporting Controls that is required to be disclosed in any of the Exchange Act
Filings, except as so disclosed.
 
14

--------------------------------------------------------------------------------


 
(g) Obligations to Related Parties. Except as set forth on Schedule 12(g), there
are no obligations of Company or any of its Subsidiaries to officers, directors,
stockholders or employees of Company or any of its Subsidiaries other than:
 
(i) for payment of salary for services rendered and for bonus payments;
 
(ii) reimbursement for reasonable expenses incurred on behalf of Company or any
of its Subsidiaries;
 
(iii) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of Company); and
 
(iv) obligations listed in Company's financial statements or disclosed in any of
its Exchange Act Filings.
 
Except as described above or set forth on Schedule 12(g), none of the officers,
directors or, to the best of Company's knowledge, key employees or stockholders
of Company, any of its Subsidiaries or any members of their immediate families,
are indebted to Company or any of their Subsidiaries, individually or in the
aggregate, in excess of $50,000 or have any direct or indirect ownership
interest in any firm or corporation with which Company or any of its
Subsidiaries is affiliated or with which Company or any of its Subsidiaries has
a business relationship, or any firm or corporation which competes with Company
or any of its Subsidiaries, other than passive investments in publicly traded
companies (representing less than one percent (1%) of such company) which may
compete with Company or any of its Subsidiaries. Except as described above, no
officer, director or stockholder, or any member of their immediate families, is,
directly or indirectly, interested in any material contract with Company or any
of its Subsidiaries and no agreements, understandings or proposed transactions
are contemplated between Company or any of its Subsidiaries and any such person.
Except as set forth on Schedule 12(g), neither Company nor any of its
Subsidiaries is a guarantor or indemnitor of any indebtedness of any other
person, firm or corporation.
 
 
(h) Changes. Since December 31, 2003, except as disclosed in any Exchange Act
Filing or in any Schedule to this Agreement or to any of the Ancillary
Agreements, there has not been:
 
(i) any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of Company or any of its
Subsidiaries, which, individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect;
 
(ii) any resignation or termination of any officer, key employee or group of
employees of Company or any of its Subsidiaries;
 
15

--------------------------------------------------------------------------------


 
(iii) any material change, except in the ordinary course of business, in the
contingent obligations of Company or any of its Subsidiaries by way of guaranty,
endorsement, indemnity, warranty or otherwise;
 
(iv) any damage, destruction or loss, whether or not covered by insurance, which
has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
 
(v) any waiver by Company or any of its Subsidiaries of a valuable right or of a
material debt owed to it;
 
(vi) any direct or indirect material loans made by Company or any of its
Subsidiaries to any stockholder, employee, officer or director of Company or any
of its Subsidiaries, other than advances made in the ordinary course of
business;
 
(vii) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
 
(viii) any declaration or payment of any dividend or other distribution of the
assets of Company or any of its Subsidiaries;
 
(ix) any labor organization activity related to Company or any of its
Subsidiaries;
 
(x) any debt, obligation or liability incurred, assumed or guaranteed by Company
or any of its Subsidiaries, except those for immaterial amounts and for current
liabilities incurred in the ordinary course of business;
 
(xi) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets;
 
(xii) any change in any material agreement to which Company or any of its
Subsidiaries is a party or by which it is bound which, either individually or in
the aggregate, has had, or could reasonably be expected to have, a Material
Adverse Effect;
 
(xiii) any other event or condition of any character that, either individually
or in the aggregate, has had, or could reasonably be expected to have, a
Material Adverse Effect; or
 
(xiv) any arrangement or commitment by Company or any of its Subsidiaries to do
any of the acts described in subsection (i) through (xiii) of this Section
12(h).
 
(i) Title to Properties and Assets; Liens, Etc. Except as set forth on Schedule
12(i), each of Company and each of its Subsidiaries has good and marketable
title to its properties and assets, and good title to its leasehold estates, in
each case subject to no mortgage, pledge, lien, lease, encumbrance or charge,
other than:
 
16

--------------------------------------------------------------------------------


 
(i) those resulting from taxes which have not yet become delinquent;
 
(ii) minor liens and encumbrances which do not materially detract from the value
of the property subject thereto or materially impair the operations of Company
or any of its Subsidiaries; and
 
(iii) those that have otherwise arisen in the ordinary course of business.


 
All facilities, machinery, Equipment, Fixtures, vehicles and other properties
owned, leased or used by Company or any of its Subsidiaries are in good
operating condition and repair and are reasonably fit and usable for the
purposes for which they are being used. Except as set forth on Schedule 12(i),
each of Company and each of its Subsidiaries are in compliance with all material
terms of each lease to which it is a party or is otherwise bound.
 
(j) Intellectual Property
 
(i) Each of Company and each of its Subsidiaries owns or possesses sufficient
legal rights to all Intellectual Property necessary for its business as now
conducted and to Company's knowledge as presently proposed to be conducted,
without any known infringement of the rights of others. There are no outstanding
options, licenses or agreements of any kind relating to such Intellectual
Property of Company or any of its Subsidiaries, nor is Company or any of its
Subsidiaries bound by or a party to any options, licenses or agreements of any
kind with respect to the Intellectual Property of any other person or entity
other than such licenses or agreements arising from the purchase of "off the
shelf" or standard products.
 
(ii) Neither Company nor any of its Subsidiaries has received any communications
alleging that Company or any of its Subsidiaries has violated any of the
patents, trademarks, service marks, trade names, copyrights or trade secrets or
other proprietary rights of any other person or entity, nor is Company aware of
any basis therefor.
 
(iii) Company does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by Company or any of its Subsidiaries, except for
inventions, trade secrets or proprietary information that have been rightfully
assigned to Company or any such Subsidiary.
 
(k) Compliance with Other Instruments. Neither Company nor any of its
Subsidiaries is in violation or default of (x) any term of its Charter or Bylaws
or other governing documents, or (y) of any provision of any indebtedness,
mortgage, indenture, contract, agreement or instrument to which it is party or
by which it is bound or of any judgment, decree, order or writ, which violation
or default, in the case of this clause (y), has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. The execution, delivery and performance of and compliance with this
Agreement and the Ancillary Agreements to which it is a party, and the issuance
and sale of the Notes by Company and the other Securities by Company each
pursuant hereto and thereto, will not, with or without the passage of time or
giving of notice, result in any such material violation, or be in conflict with
or constitute a default under any such term or provision, or result in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of Company or any of its Subsidiaries or the suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to Company or any of its Subsidiaries, its
business or operations or any of its assets or properties.
 
17

--------------------------------------------------------------------------------


 
(l) Litigation. Except as set forth on Schedule 12(l), there is no action, suit,
proceeding or investigation pending or, to Company's knowledge, currently
threatened against Company or any of its Subsidiaries that prevents Company or
any of its Subsidiaries from entering into this Agreement or the Ancillary
Agreements, or from consummating the transactions contemplated hereby or
thereby, or which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, or could result in
any change in the current equity ownership of Company or any of its
Subsidiaries, nor is Company aware that there is any basis to assert any of the
foregoing. Neither Company nor any of its Subsidiaries is a party or subject to
the provisions of any order, writ, injunction, judgment or decree of any court
or government agency or instrumentality. There is no action, suit, proceeding or
investigation by Company or any of its Subsidiaries currently pending or which
Company or any of its Subsidiaries intends to initiate.
 
(m) Tax Returns and Payments. Each of Company and each of its Subsidiaries has
timely filed all tax returns (federal, state and local) required to be filed by
it. All taxes shown to be due and payable on such returns, any assessments
imposed, and all other taxes due and payable by each of Company and each of its
Subsidiaries on or before the Closing Date, have been paid or will be paid prior
to the time they become delinquent. Except as set forth on Schedule 12(m),
neither Company nor any of its Subsidiaries has been advised:
 
(i) that any of its returns, federal, state or other, have been or are being
audited as of the date hereof; or
 
(ii) of any deficiency in assessment or proposed judgment to its federal, state
or other taxes.


 
Company has no knowledge of any liability of any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.
 
18

--------------------------------------------------------------------------------


 
(n) Employees. Except as set forth on Schedule 12(n), neither Company nor any of
its Subsidiaries has any collective bargaining agreements with any of its
employees. There is no labor union organizing activity pending or, to Company's
knowledge, threatened with respect to Company or any of its Subsidiaries. Except
as disclosed in the Exchange Act Filings or on Schedule 12(n), neither Company
nor any of its Subsidiaries is a party to or bound by any currently effective
employment contract, deferred compensation arrangement, bonus plan, incentive
plan, profit sharing plan, retirement agreement or other employee compensation
plan or agreement. To Company's knowledge, no employee of Company or any of its
Subsidiaries, nor any consultant with whom Company or any of its Subsidiaries
has contracted, is in violation of any term of any employment contract,
proprietary information agreement or any other agreement relating to the right
of any such individual to be employed by, or to contract with, Company or any of
its Subsidiaries because of the nature of the business to be conducted by
Company or any of its Subsidiaries; and to Company's knowledge the continued
employment by Company and its Subsidiaries of their respective present
employees, and the performance of Company's and its Subsidiaries contracts with
its independent contractors, will not result in any such violation. Company is
not aware that any of its or any of its Subsidiaries’ employees is obligated
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with their duties to Company or any
of its Subsidiaries. Neither Company nor any of its Subsidiaries has received
any notice alleging that any such violation has occurred. Except for employees
who have a current effective employment agreement with Company or any of its
Subsidiaries, no employee of Company or any of its Subsidiaries has been granted
the right to continued employment by Company or any of its Subsidiaries or to
any material compensation following termination of employment with Company or
any of its Subsidiaries. Except as set forth on Schedule 12(n), neither Company
nor any of its Subsidiaries is aware that any officer, key employee or group of
employees intends to terminate his, her or their employment with Company or any
of its Subsidiaries, nor does Company or any of its Subsidiaries have a present
intention to terminate the employment of any officer, key employee or group of
employees.
 
(o) Registration Rights and Voting Rights. Except as set forth on Schedule 12(o)
and except as disclosed in Exchange Act Filings, neither Company nor any of its
Subsidiaries is presently not under any obligation, and has not granted any
rights, to register any of Company's or any such Subsidiary’s presently
outstanding securities or any of its securities that may hereafter be issued.
Except as set forth on Schedule 12(o) and except as disclosed in Exchange Act
Filings, to Company's knowledge, no stockholder of Company or any of its
Subsidiaries has entered into any agreement with respect to the voting of equity
securities of Company or any of its Subsidiaries.
 
(p) Compliance with Laws; Permits. Neither Company nor any of its Subsidiaries
is, to Company’s knowledge, in violation of the Sarbanes-Oxley Act of 2002 or is
in violation of any SEC related regulation or rule or any rule of the Principal
Market promulgated thereunder or any other applicable statute, rule, regulation,
order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties which has had, or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. No
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained and no registrations or declarations are required to be
filed in connection with the execution and delivery of this Agreement or any
Ancillary Agreement and the issuance of any of the Securities, except such as
has been duly and validly obtained or filed, or with respect to any filings that
must be made after the Closing Date, as will be filed in a timely manner. Each
of Company and each of its Subsidiaries has all material franchises, permits,
licenses and any similar authority necessary for the conduct of its business as
now being conducted by it, the lack of which could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
19

--------------------------------------------------------------------------------


 
(q) Environmental and Safety Laws. Neither Company is nor any of its
Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation. Except as set forth on
Schedule 12(q), no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by Company or any of its Subsidiaries or, to
Company's knowledge, by any other person or entity on any property owned, leased
or used by Company or any of its Subsidiaries. For the purposes of the preceding
sentence, "Hazardous Materials" shall mean:
 
(i) materials which are listed or otherwise defined as "hazardous" or "toxic"
under any applicable local, state, federal and/or foreign laws and regulations
that govern the existence and/or remedy of contamination on property, the
protection of the environment from contamination, the control of hazardous
wastes, or other activities involving hazardous substances, including building
materials; and
 
(ii) any petroleum products or nuclear materials.
 
(r) Valid Offering. Assuming the accuracy of the representations and warranties
of Laurus contained in this Agreement, the offer, sale and issuance of the
Securities will be exempt from the registration requirements of the Securities
Act of 1933, as amended (the "Securities Act"), and will have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws.
 
(s) Full Disclosure. Each of Company and each of its Subsidiaries has provided
Laurus with all information requested by Laurus in connection with its decision
to purchase the Notes and the Options, including all information Company
believes is reasonably necessary to make such investment decision. Neither this
Agreement, the Ancillary Agreements nor the exhibits and schedules hereto and
thereto nor any other document delivered by Company or any of its Subsidiaries
to Laurus or its attorneys or agents in connection herewith or therewith or with
the transactions contemplated hereby or thereby, contain any untrue statement of
a material fact nor omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading. Any financial projections and other estimates
provided to Laurus by Company and its Subsidiaries were based on Company's and
its Subsidiaries’ experience in the industry and on assumptions of fact and
opinion as to future events which Company and/or such Subsidiary, at the date of
the issuance of such projections or estimates, believed to be reasonable.
 
(t) Insurance. Each of Company and each of its Subsidiaries has general
commercial, product liability, fire and casualty insurance policies with
coverages which Company believes are customary for companies similarly situated
to Company and its Subsidiaries in the same or similar business.
 
20

--------------------------------------------------------------------------------


 
(u) SEC Reports and Financial Statements 
 
(v) . Except as set forth on Schedule 12(u), Company and each of its
Subsidiaries has filed all proxy statements, reports and other documents
required to be filed by it under the Exchange Act. Company has furnished Laurus
with copies of: (i) its Annual Report on Form 10-KSB for its fiscal year ended
December 31, 2004; and (ii) its Quarterly Reports on Form 10-QSB for its fiscal
quarters ended March 31, 2005, June 30, 2005 and September 30, 2005 and the Form
8-K filings which it has made during its fiscal years 2005 and 2006 to date
(collectively, the "SEC Reports"). Except as set forth on Schedule 4.21, each
SEC Report was, at the time of its filing, in substantial compliance with the
requirements of its respective form and none of the SEC Reports, nor the
financial statements (and the notes thereto) included in the SEC Reports, as of
their respective filing dates, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. Such financial statements have been prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed) and fairly present in all material respects the financial
condition, the results of operations and the cash flows of Company and its
Subsidiaries, on a consolidated basis, as of, and for, the periods presented in
each such SEC Report.
 
(w) Listing. The Company's Common Stock currently trades on the National
Association of Securities Dealers Over the Counter Bulletin Board (“NASD OTCBB”)
and satisfies all requirements for the continuation of such trading. The Company
has not received any notice that its Common Stock will not be eligible to be
traded on the NASD OTCBB or that its Common Stock does not meet all requirements
for such trading.
 
(x) No Integrated Offering. Neither Company, nor any of its Subsidiaries nor any
of its affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement or any Ancillary Agreement to be
integrated with prior offerings by Company for purposes of the Securities Act
which would prevent Company from selling the Securities pursuant to Rule 506
under the Securities Act, or any applicable exchange-related stockholder
approval provisions, nor will Company or any of its affiliates or Subsidiaries
take any action or steps that would cause the offering of the Securities to be
integrated with other offerings.
 
(y) Stop Transfer. The Securities are restricted securities as of the date of
this Agreement. Company will not issue any stop transfer order or other order
impeding the sale and delivery of any of the Securities at such time as the
Securities are registered for public sale or an exemption from registration is
available, except as required by state and federal securities laws.
 
(z) Dilution. Company specifically acknowledges that its obligation to issue the
shares of Common Stock upon exercise of the Options is binding upon Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of Company. 
 
21

--------------------------------------------------------------------------------


 
(aa) Patriot Act. Company certifies that, to the best of Company’s knowledge,
neither Company nor any of its Subsidiaries has been designated, and is not
owned or controlled, by a “suspected terrorist” as defined in Executive Order
13224. Company hereby acknowledges that Laurus seeks to comply with all
applicable laws concerning money laundering and related activities. In
furtherance of those efforts, Company hereby represents, warrants and agrees
that: (i) none of the cash or property that Company or any of its Subsidiaries
will pay or will contribute to Laurus has been or shall be derived from, or
related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by Company or any of its Subsidiaries to Laurus,
to the extent that they are within Company’s or any such Subsidiary’s control
shall cause Laurus to be in violation of the United States Bank Secrecy Act, the
United States International Money Laundering Control Act of 1986 or the United
States International Money Laundering Abatement and Anti-Terrorist Financing Act
of 2001. Company shall promptly notify Laurus if any of these representations
ceases to be true and accurate regarding Company or any of its Subsidiaries.
Company agrees to provide Laurus with any additional information regarding
Company and each Subsidiary thereof that Laurus deems necessary or convenient to
ensure compliance with all applicable laws concerning money laundering and
similar activities. Company understands and agrees that if at any time it is
discovered that any of the foregoing representations are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
similar activities, Laurus may undertake appropriate actions to ensure
compliance with applicable law or regulation, including but not limited to
segregation and/or redemption of Laurus’ investment in Company. Company further
understands that Laurus may release confidential information about Company and
its Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if Laurus, in its sole discretion, determines that it is in the best
interests of Laurus in light of relevant rules and regulations under the laws
set forth in subsection (ii) above.
 
(bb) Schedule 12(bb) sets forth Company’s and each Eligible Subsidiary’s name as
it appears in official filing in the state of its incorporation, the type of
entity of Company and each Eligible Subsidiary, the organizational
identification number issued by Company’s and each Eligible Subsidiary’s state
of incorporation or a statement that no such number has been issued, Company’s
and each Eligible Subsidiary’s state of incorporation, and the location of
Company’s and each Eligible Subsidiary’s chief executive office, corporate
offices, warehouses, other locations of Collateral and locations where records
with respect to Collateral are kept (including in each case the county of such
locations) and, except as set forth in such Schedule 12(bba), such locations
have not changed during the preceding twelve months. As of the Closing Date,
during the prior five years, except as set forth in Schedule 12(bb), neither
Company nor any Eligible Subsidiary has been known as or conducted business in
any other name (including trade names). Each of Company and each Eligible
Subsidiary has only one state of incorporation.
 
(cc) ERISA. Based upon the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder: (i)
neither the Company nor any of its Subsidiaries has engaged in any Prohibited
Transactions (as defined in Section 406 of ERISA and Section 4975 of the Code);
(ii) the Company and each of its Subsidiaries has met all applicable minimum
funding requirements under Section 302 of ERISA in respect of its plans; (iii)
neither the Company nor any of its Subsidiaries has any knowledge of any event
or occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any employee benefit
plan(s); (iv) neither the Company nor any of its Subsidiaries has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than its or such Subsidiary’s employees; and (v) neither the
Company nor any of its Subsidiaries has withdrawn, completely or partially, from
any multi-employer pension plan so as to incur liability under the Multiemployer
Pension Plan Amendments Act of 1980.
 
22

--------------------------------------------------------------------------------


 
13. Covenants. Company covenants and agrees with Laurus as follows:
 
(a) Stop-Orders. Company will advise Laurus, promptly after it receives notice
of issuance by the SEC, any state securities commission or any other regulatory
authority of any stop order or of any order preventing or suspending any
offering of any securities of Company, or of the suspension of the qualification
of the Common Stock of Company for offering or sale in any jurisdiction, or the
initiation of any proceeding for any such purpose.
 
(b) Listing. Company shall promptly secure the listing of the shares of Common
Stock issuable upon exercise of the Options on the NASD OTCBB (the "Principal
Market") upon which shares of Common Stock are listed (subject to official
notice of issuance) and shall maintain such listing so long as any other shares
of Common Stock shall be so listed. Company will maintain the listing of its
Common Stock on the Principal Market, and will comply in all material respects
with Company's reporting, filing and other obligations under the bylaws or rules
of the National Association of Securities Dealers ("NASD") and such exchanges,
as applicable.
 
(c) Market Regulations. Company shall notify the SEC, NASD and applicable state
authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to Laurus and
promptly provide copies thereof to Laurus.
 
(d) Reporting Requirements. Company will timely file with the SEC all reports
required to be filed pursuant to the Exchange Act and refrain from terminating
its status as an issuer required by the Exchange Act to file reports thereunder
even if the Exchange Act or the rules or regulations thereunder would permit
such termination.
 
(e) Use of Funds. Company agrees that it will, and will cause its Subsidiaries
to, use the proceeds of the sale of the Notes (i) to refinance its existing term
note facility and revolving credit facility with Laurus and (ii) for working
capital purposes.
 
23

--------------------------------------------------------------------------------


 
(f) Access to Facilities. Company will, and will cause each of its Subsidiaries
to, permit any representatives designated by Laurus (or any successor of
Laurus), upon reasonable notice and during normal business hours, at such
person's expense and accompanied by a representative of Company or any such
Subsidiary, as the case may be, to:
 
(i) visit and inspect any of the properties of Company or any such Subsidiary;
 
(ii) examine the corporate and financial records of Company or any of its
Subsidiaries (unless such examination is not permitted by federal, state or
local law or by contract) and make copies thereof or extracts therefrom; and
 
(iii) discuss the affairs, finances and accounts of Company or any of its
Subsidiaries with the directors, officers and independent accountants of Company
or any of its Subsidiaries.


 
Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to Laurus unless Laurus signs
a confidentiality agreement and otherwise complies with Regulation FD, under the
federal securities laws.
 
(g) Taxes. Company will, and will cause each of its Subsidiaries to, promptly
pay and discharge, or cause to be paid and discharged, when due and payable, all
lawful taxes, assessments and governmental charges or levies imposed upon the
income, profits, property or business of Company or such Subsidiary, as the case
may be; provided, however, that any such tax, assessment, charge or levy need
not be paid if the validity thereof shall currently be contested in good faith
by appropriate proceedings and if Company and/or such Subsidiary shall have set
aside on its books adequate reserves with respect thereto, and provided,
further, that Company will, and will cause each of its Subsidiaries to, pay all
such taxes, assessments, charges or levies forthwith upon the commencement of
proceedings to foreclose any lien which may have attached as security therefor.
 
(h) Insurance. Each of Company and each Eligible Subsidiary, as the case may be,
will bear the full risk of loss from any loss of any nature whatsoever with
respect to the Collateral. Each of Company and each of its Subsidiaries will
keep its assets which are of an insurable character insured by financially sound
and reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in similar business similarly situated
as Company and its Subsidiaries; and Company and its Subsidiaries will maintain,
with financially sound and reputable insurers, insurance against other hazards
and risks and liability to persons and property to the extent and in the manner
which Company and/or such Subsidiary thereof reasonably believes is customary
for companies in similar business similarly situated as Company and its
Subsidiaries and to the extent available on commercially reasonable terms.
Company and each of its Subsidiaries will jointly and severally bear the full
risk of loss from any loss of any nature whatsoever with respect to the assets
pledged to Laurus as security for its obligations hereunder and under the
Ancillary Agreements.
 
24

--------------------------------------------------------------------------------


 
At Company's own cost and expense in amounts and with carriers reasonably
acceptable to Laurus, Company and each of its Subsidiaries shall (i) keep all
its insurable properties and properties in which it has an interest insured
against the hazards of fire, flood, sprinkler leakage, those hazards covered by
extended coverage insurance and such other hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to Company's or
the respective Subsidiary's including business interruption insurance; (ii)
maintain a bond in such amounts as is customary in the case of companies engaged
in businesses similar to Company and its Subsidiaries insuring against larceny,
embezzlement or other criminal misappropriation of insured's officers and
employees who may either singly or jointly with others at any time have access
to the assets or funds of Company or any of its Subsidiaries either directly or
through governmental authority to draw upon such funds or to direct generally
the disposition of such assets; (iii) maintain public and product liability
insurance against claims for personal injury, death or property damage suffered
by others; (iv) maintain all such worker's compensation or similar insurance as
may be required under the laws of any state or jurisdiction in which Company or
any of its Subsidiaries is engaged in business; and (v) furnish Laurus with (x)
copies of all policies and evidence of the maintenance of such policies at least
thirty (30) days before any expiration date, (y) excepting Company's and its
Subsidiaries’ workers' compensation policy, endorsements to such policies naming
Laurus as "co-insured" or "additional insured" and appropriate loss payable
endorsements in form and substance satisfactory to Laurus, naming Laurus as loss
payee, and (z) evidence that as to Laurus the insurance coverage shall not be
impaired or invalidated by any act or neglect of Company or any of its
Subsidiaries and the insurer will provide Laurus with at least thirty (30) days
notice prior to cancellation. Company shall instruct the insurance carriers that
in the event of any loss thereunder, the carriers shall make payment for such
loss to Laurus and not to Company and/or any Subsidiary thereof and Laurus
jointly. If any insurance losses are paid by check, draft or other instrument
payable to Company and/or any Subsidiary thereof and Laurus jointly, Laurus may
endorse Company’s and/or such Subsidiary’s name thereon and do such other things
as Laurus may deem advisable to reduce the same to cash. Laurus is hereby
authorized to adjust and compromise claims. All loss recoveries received by
Laurus upon any such insurance may be applied to the Obligations, in such order
as Laurus in its sole discretion shall determine or shall otherwise be delivered
to Company and/or such Subsidiary thereof. Any surplus shall be paid by Laurus
to Company and/or such Subsidiary thereof or applied as may be otherwise
required by law. Any deficiency thereon shall be paid by Company and its
Subsidiares to Laurus, on demand.
 
(i) Intellectual Property. Company shall, and shall cause each of its
Subsidiaries to, maintain in full force and effect its corporate existence,
rights and franchises and all licenses and other rights to use Intellectual
Property owned or possessed by it and reasonably deemed to be necessary to the
conduct of its business.
 
(j) Properties. Company will, and will cause each of its Subsidiaries to, keep
its properties in good repair, working order and condition, reasonable wear and
tear excepted, and from time to time make all needful and proper repairs,
renewals, replacements, additions and improvements thereto; and Company will,
and will cause each of its Subsidiaries to, at all times comply with each
provision of all leases to which it is a party or under which it occupies
property if the breach of such provision could reasonably be expected to have a
Material Adverse Effect.
 
25

--------------------------------------------------------------------------------


 
(k) Confidentiality. Company agrees that it will not, and will not permit any of
its Subsidiaries to, disclose, and will not include in any public announcement,
the name of Laurus, unless expressly agreed to by Laurus or unless and until
such disclosure is required by law or applicable regulation, and then only to
the extent of such requirement. Company may disclose Laurus’ identity and the
terms of this Agreement to its current and prospective debt and equity financing
sources.
 
(l) Required Approvals. For so long as at least twenty-five percent (25%) of the
original aggregate principal amount of any Note is outstanding, the Company,
without the prior written consent of the Purchaser, shall not, and shall not
permit any of its Subsidiaries to: (i) create, incur, assume or suffer to exist
any indebtedness (exclusive of trade debt) whether secured or unsecured other
than Company’s indebtedness to Laurus and as set forth on Schedule 13(l)(i)
attached hereto and made a part hereof; (ii) cancel any debt owing to it in
excess of $50,000 in the aggregate during any 12 month period; (iii) assume,
guarantee, endorse or otherwise become directly or contingently liable in
connection with any obligations of any other Person, except the endorsement of
negotiable instruments by a Company for deposit or collection or similar
transactions in the ordinary course of business; (iv) directly or indirectly
declare, pay or make any dividend or distribution on any class of its Stock
other than to pay dividends on shares of Preferred Stock outstanding on the date
hereof or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any Stock of Company outstanding on the date hereof, or
issue any Preferred Stock manditorily redeemable prior to the sixth month
anniversary of the Maturity Date (as defined in the Notes); (v) purchase or hold
beneficially any Stock or other securities or evidences of indebtedness of, make
or permit to exist any loans or advances to, or make any investment or acquire
any interest whatsoever in, or transfer any assets to, any other Person,
including any partnership or joint venture, except (x) travel advances, (y)
loans to Company’s officers and employees not exceeding at any one time an
aggregate of $10,000, and (z) existing Subsidiaries of Company which (x) are
party to a guaranty, master security agreement and stock pledge agreement, dated
as of the date hereof, guaranteeing and securing the Obligations for the benefit
of Laurus, (y) have granted to Laurus a first priority perfected security
interest in substantially all of such Subsidiary’s assets to secure the
Obligations; (vi) create or permit to exist any Subsidiary, other than any
Subsidiary in existence on the date hereof and listed in Schedule 12(b) unless
such new Subsidiary is a wholly-owned Subsidiary and is designated by Laurus as
either a co-borrower or guarantor hereunder and such Subsidiary shall have
entered into all such documentation required by Laurus, including, without
limitation, to grant to Laurus a first priority perfected security interest in
substantially all of such Subsidiary’s assets to secure the Obligations; (vii)
directly or indirectly, prepay any indebtedness (other than to Laurus and in the
ordinary course of business), or repurchase, redeem, retire or otherwise acquire
any indebtedness (other than to Laurus and in the ordinary course of business)
except to make scheduled payments of principal and interest thereof; (viii)
enter into any merger, consolidation or other reorganization with or into any
other Person or acquire all or a portion of the assets or Stock of any Person or
permit any other Person to consolidate with or merge with it, unless (1) Company
is the surviving entity of such merger or consolidation, (2) no Event of Default
shall exist immediately prior to and after giving effect to such merger or
consolidation, (3) Company shall have provided Laurus copies of all
documentation relating to such merger or consolidation and (4) Company shall
have provided Laurus with at least thirty (30) days’ prior written notice of
such merger or consolidation; (ix) materially change the nature of the business
in which it is presently engaged; (x) become subject to (including, without
limitation, by way of amendment to or modification of) any agreement or
instrument which by its terms would (under any circumstances) restrict the
Company's right to perform the provisions of this Agreement or any of the
agreements contemplated thereby; (xi) change its fiscal year or make any changes
in accounting treatment and reporting practices without prior written notice to
Laurus except as required by GAAP or in the tax reporting treatment or except as
required by law; (xii) enter into any transaction with any employee, director or
Affiliate, except in the ordinary course on arms-length terms; or (xiii) bill
Accounts under any name except the present name of Company or its existing
Subsidiaries.
 
26

--------------------------------------------------------------------------------


 
(m) Reissuance of Securities. Company agrees to reissue certificates
representing the Securities without the legends set forth in Section 37 below at
such time as:
 
(i) the holder thereof is permitted to dispose of such Securities pursuant to
Rule 144(k) under the Securities Act; or
 
(ii) upon resale subject to an effective registration statement after such
Common Stock underlying the Option are registered under the Securities Act.


 
Company agrees to cooperate with Laurus in connection with all resales pursuant
to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to allow
such resales provided Company and its counsel receive reasonably requested
representations from Laurus and broker, if any.
 
 
(n) Opinion. On the Closing Date, Company will deliver to Laurus an opinion
acceptable to Laurus from Company's legal counsel. Company will provide, at
Company's expense, such other legal opinions in the future as are reasonably
necessary for the exercise of the Options.
 
(o) Legal Name, etc. Neither Company nor any of its Eligible Subsidiaries will,
without providing Laurus with 30 days prior written notice, change (i) its name
as it appears in the official filings in the state of its incorporation or
formation, (ii) the type of legal entity it is, (iii) its organization
identification number, if any, issued by its state of incorporation, (iv) its
state of incorporation or (v) amend its certificate of incorporation, by-laws or
other organizational document. 
 
(p) Compliance with Laws. The operation of each of the Company’s and each of its
Subsidiaries’ business is and will continue to be in compliance in all material
respects with all applicable federal, state and local laws, rules and
ordinances, including to all laws, rules, regulations and orders relating to
taxes, payment and withholding of payroll taxes, employer and employee
contributions and similar items, securities, employee retirement and welfare
benefits, employee health safety and environmental matters.
 
27

--------------------------------------------------------------------------------


 
(q) Notices. Each of the Company and each of its Subsidiaries will promptly
inform Laurus in writing of: (i) the commencement of all proceedings and
investigations by or before and/or the receipt of any notices from, any
governmental or nongovernmental body and all actions and proceedings in any
court or before any arbitrator against or in any way concerning any event which
could reasonably be expected to have singly or in the aggregate, a Material
Adverse Effect; (ii) any change which has had, or could reasonably be expected
to have, a Material Adverse Effect; (iii) any Event of Default or Default; and
(iv) any default or any event which with the passage of time or giving of notice
or both would constitute a default under any agreement for the payment of money
to which Company or any of its Subsidiaries is a party or by which Company or
any of its Subsidiaries or any of Company’s or any such Subsidiary’s properties
may be bound the breach of which would have a Material Adverse Effect.
 
(r) Margin Stock. The Company will not permit any of the proceeds of the Loans
made hereunder to be used directly or indirectly to “purchase” or “carry”
“margin stock” or to repay indebtedness incurred to “purchase” or “carry”
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect. 
 
(s) Offering Restrictions. Except as previously disclosed in the SEC Reports or
in the Exchange Act Filings, or stock or stock options granted to employees or
directors of the Company (these exceptions hereinafter referred to as the
"Excepted Issuances"), neither the Company nor any of its Subsidiaries will, for
so long as at least twenty-five percent (25%) of the Capital Availability Amount
is outstanding in accordance with the terms of this Agreement and the Ancillary
Agreements, issue any securities with a continuously variable/floating
conversion feature which are or could be (by conversion or registration)
free-trading securities (i.e. common stock subject to a registration statement)
prior to the full repayment of the Notes (together with all accrued and unpaid
interest and fees related thereto (the "Exclusion Period").
 
(t)  Authorization and Reservation of Shares. Company will at all times have
authorized and reserved a sufficient number of shares of Common Stock to provide
for the exercise of the Options.
 
(v) Financing Right of First Refusal. (i) For so long as the Obligations have
not been indefeasibly repaid to Laurus in full, the Company hereby grants to the
Purchaser a right of first refusal to provide any Additional Financing (as
defined below) to be issued by the Company and/or any of its Subsidiaries,
subject to the following terms and conditions. From and after the date hereof,
prior to the incurrence of any additional indebtedness and/or the sale or
issuance of any equity interests of the Company or any of its Subsidiaries (an
“Additional Financing”), the Company and/or any Subsidiary of the Company, as
the case may be, shall notify Laurus of its intention to enter into such
Additional Financing. In connection therewith, the Company and/or the applicable
Subsidiary thereof shall submit a fully executed term sheet (a “Proposed Term
Sheet”) to Laurus setting forth the terms, conditions and pricing of any such
Additional Financing (such financing to be negotiated on “arm’s length” terms
and the terms thereof to be negotiated in good faith) proposed to be entered
into by the Company and/or such Subsidiary. Laurus shall have the right, but not
the obligation, to deliver its own proposed term sheet (the “Laurus Term Sheet”)
setting forth the terms and conditions upon which Laurus would be willing to
provide such Additional Financing to the Company and/or such Subsidiary. The
Laurus Term Sheet shall contain terms no less favorable to the Company and /or
the Subsidiary than those outlined in Proposed Term Sheet. Laurus shall deliver
such Laurus Term Sheet within ten business days of receipt of each such Proposed
Term Sheet. If the provisions of the Laurus Term Sheet are at least as favorable
to the Company and/or such Subsidiary, as the case may be, as the provisions of
the Proposed Term Sheet, the Company and/or such Subsidiary shall enter into and
consummate the Additional Financing transaction outlined in the Laurus Term
Sheet.
 
28

--------------------------------------------------------------------------------


 
(ii) The Company will not, and will not permit its Subsidiaries to, agree,
directly or indirectly, to any restriction with any person or entity which
limits the ability of Laurus to consummate an Additional Financing with the
Company or any of its Subsidiaries.
 
14. Further Assurances. At any time and from time to time, upon the written
request of Laurus and at the sole expense of Company, each of Company and each
Eligible Subsidiary shall promptly and duly execute and deliver any and all such
further instruments and documents and take such further action as Laurus may
request (a) to obtain the full benefits of this Agreement and the Ancillary
Agreements, (b) to protect, preserve and maintain Laurus’ rights in the
Collateral and under this Agreement or any Ancillary Agreement, or (c) to enable
Laurus to exercise all or any of the rights and powers herein granted or any
Ancillary Agreement.
 
15.  Representations and Warranties of Laurus.
 
Laurus hereby represents and warrants to Company as follows:
 
(a) Requisite Power and Authority. Laurus has all necessary power and authority
under all applicable provisions of law to execute and deliver this Agreement and
the Ancillary Agreements and to carry out their provisions. All corporate action
on Laurus' part required for the lawful execution and delivery of this Agreement
and the Ancillary Agreements have been or will be effectively taken prior to the
Closing Date. Upon their execution and delivery, this Agreement and the
Ancillary Agreements will be valid and binding obligations of Laurus,
enforceable in accordance with their terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors' rights, and (b) as limited by
general principles of equity that restrict the availability of equitable and
legal remedies.
 
(b) Investment Representations. Laurus understands that the Securities are being
offered and sold pursuant to an exemption from registration contained in the
Securities Act based in part upon Laurus' representations contained in this
Agreement, including, without limitation, that Laurus is an “accredited
investor” within the meaning of Regulation D under the Securities Act. Laurus
has received or has had full access to all the information it considers
necessary or appropriate to make an informed investment decision with respect to
the Notes to be purchased by it under this Agreement and the Securities acquired
by it upon the exercise of the Options.
 
29

--------------------------------------------------------------------------------


 
(c) Laurus Bears Economic Risk. Laurus has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to Company so that it is capable of evaluating the merits and risks of
its investment in Company and has the capacity to protect its own interests.
Laurus must bear the economic risk of this investment until the Securities are
sold pursuant to (i) an effective registration statement under the Securities
Act, or (ii) an exemption from registration is available.
 
(d) Acquisition for Own Account. Laurus is acquiring the Securities for its own
account for investment only, and not as a nominee or agent and not with a view
towards or for resale in connection with their distribution.
 
(e) Laurus Can Protect Its Interest. Laurus represents that by reason of its, or
of its management's, business and financial experience, Laurus has the capacity
to evaluate the merits and risks of its investment in the Notes, and the
Securities and to protect its own interests in connection with the transactions
contemplated in this Agreement, and the Ancillary Agreements. Further, Laurus is
aware of no publication of any advertisement in connection with the transactions
contemplated in the Agreement or the Ancillary Agreements.
 
(f) Accredited Investor. Laurus represents that it is an accredited investor
within the meaning of Regulation D under the Securities Act.
 
(g) Shorting. Neither Laurus nor any of its Affiliates or investment partners
has, will, or will cause any person or entity, to directly engage in “short
sales” of Company’s common stock directly related to Company’s Common Stock as
long as any Note (as defined in each of this Agreement and the Securities
Purchase Agreement) shall be outstanding.
 
(h) Patriot Act. Laurus certifies that, to the best of Laurus’ knowledge, Laurus
has not been designated, and is not owned or controlled, by a “suspected
terrorist” as defined in Executive Order 13224. Laurus seeks to comply with all
applicable laws concerning money laundering and related activities. In
furtherance of those efforts, Laurus hereby represents, warrants and agrees
that: (i) none of the cash or property that Laurus will use to purchase the
Notes has been or shall be derived from, or related to, any activity that is
deemed criminal under United States law; and (ii) no disbursement by Laurus to
the Company, to the extent within Laurus’ control, shall cause Laurus to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. Laurus shall
promptly notify the Company if any of these representations ceases to be true
and accurate regarding Laurus. Laurus agrees to provide the Company any
additional information regarding Laurus that the Company deems necessary or
convenient to ensure compliance with all applicable laws concerning money
laundering and similar activities. Laurus understands and agrees that if at any
time it is discovered that any of the foregoing representations are incorrect,
or if otherwise required by applicable law or regulation related to money
laundering similar activities, Laurus may undertake appropriate actions to
ensure compliance with applicable law or regulation, including but not limited
to segregation and/or redemption of Laurus’ investment in the Company. Laurus
further understands that the Company may release information about Laurus and,
if applicable, any underlying beneficial owners, to proper authorities if the
Company, in its sole discretion, determines that it is in the best interests of
the Company in light of relevant rules and regulations under the laws set forth
in subsection (ii) above.
 
30

--------------------------------------------------------------------------------


 
(i) Limitation on Acquisition of Common Stock. Notwithstanding anything to the
contrary contained in this Agreement, any Ancillary Agreement, or any document,
instrument or agreement entered into in connection with any other transaction
entered into by and between Laurus and the Company (and/or Subsidiaries or
Affiliates of the Company), Laurus shall not acquire stock in the Company
(including, without limitation, pursuant to a contract to purchase, by
exercising an option or warrant, by converting any other security or instrument,
by acquiring or exercising any other right to acquire, shares of stock or other
security convertible into shares of stock in the Company, or otherwise, and such
options, warrants, conversion or other rights shall not be exercisable) to the
extent such stock acquisition would cause any interest (including any original
issue discount) payable by the Company to Laurus not to qualify as portfolio
interest, within the meaning of Section 881(c)(2) of the Internal Revenue Code
of 1986, as amended (the “Code”) by reason of Section 881(c)(3) of the Code,
taking into account the constructive ownership rules under Section 871(h)(3)(C)
of the Code (the “Stock Acquisition Limitation”). The Stock Acquisition
Limitation shall automatically become null and void without any notice to the
Company upon the earlier to occur of either (a) the Company’s delivery to Laurus
of a Notice of Redemption (as defined in the Secured Non-Convertible Term Note)
or (b) the existence of an Event of Default at a time when the average closing
price of the Common Stock as reported by Bloomberg, L.P. on the Principal Market
for the immediately preceding five trading days is greater than or equal to 150%
of the Exercise Price (as defined in the Options).
 
16. Power of Attorney. Each of Company and each Eligible Subsidiary hereby
appoints Laurus, or any other Person whom Laurus may designate as Company’s
and/or any Eligible Subsidiary’s attorney, with power to: (i) endorse Company’s
and each Eligible Subsidiary’s name on any checks, notes, acceptances, money
orders, drafts or other forms of payment or security that may come into Laurus’
possession; (ii) sign Company’s and each Eligible Subsidiary’s name on any
invoice or bill of lading relating to any Accounts, drafts against Account
Debtors, schedules and assignments of Accounts, notices of assignment, financing
statements and other public records, verifications of Account and notices to or
from Account Debtors; (iii) verify the validity, amount or any other matter
relating to any Account by mail, telephone, telegraph or otherwise with Account
Debtors; (iv) do all things necessary to carry out this Agreement, any Ancillary
Agreement and all related documents; and (v) on or after the occurrence and
continuation of an Event of Default, notify the post office authorities to
change the address for delivery of Company’s and each Eligible Subsidiary’s mail
to an address designated by Laurus, and to receive, open and dispose of all mail
addressed to Company or any Eligible Subsidiary. Each of Company and each
Eligible Subsidiary hereby ratifies and approves all acts of the attorney.
Neither Laurus, nor the attorney will be liable for any acts or omissions or for
any error of judgment or mistake of fact or law, except for gross negligence or
willful misconduct. This power, being coupled with an interest, is irrevocable
so long as Laurus has a security interest and until the Obligations have been
fully satisfied.
 
31

--------------------------------------------------------------------------------


 
17. Term of Agreement. Laurus’ agreement to make Revolving Loans and extend
financial accommodations under and in accordance with the terms of this
Agreement or any Ancillary Agreement shall continue in full force and effect
until the expiration of the Initial Term. At Laurus’ election following the
occurrence of an Event of Default, Laurus may terminate this Agreement. The
termination of the Agreement shall not affect any of Laurus’ rights hereunder or
any Ancillary Agreement and the provisions hereof and thereof shall continue to
be fully operative until all transactions entered into, rights or interests
created and the Obligations have been irrevocably disposed of, concluded or
liquidated. Notwithstanding the foregoing, Laurus shall release its security
interests at any time after thirty (30) days notice upon irrevocable payment to
it of all Obligations as calculated by Laurus in accordance with the terms of
this Agreement and the Ancillary Agreements if Company and each Eligible
Subsidiary shall have paid to Laurus an early payment fee in an amount equal to
(1) five percent (5%) of the Capital Availability Amount if such payment occurs
prior to the first anniversary of the Closing Date, (2) four percent (4%) of the
Capital Availability Amount if such payment occurs on or after the first
anniversary and prior to the second anniversary of the Closing Date and (3)
three percent (3%) of the Capital Availability Amount if such termination occurs
thereafter during the Initial Term; such fee being intended to compensate Laurus
for its costs and expenses incurred in initially approving this Agreement or
extending same. Such early payment fee shall be due and payable by Company to
Laurus upon termination by acceleration of this Agreement by Laurus due to the
occurrence and continuance of an Event of Default.
 
18. Termination of Lien. The Liens and rights granted to Laurus hereunder and
any Ancillary Agreements and the financing statements filed in connection
herewith or therewith shall continue in full force and effect, notwithstanding
the termination of this Agreement or the fact that Company’s account may from
time to time be temporarily in a zero or credit position, until (a) all of the
Obligations of Company have been paid or performed in full after the termination
of this Agreement. Laurus shall not be required to send termination statements
to Company or any Eligible Subsidiary, or to file them with any filing office,
unless and until this Agreement and the Ancillary Agreements shall have been
terminated in accordance with their terms and all Obligations paid in full in
immediately available funds.
 
19. Events of Default. The occurrence of any of the following shall constitute
an “Event of Default”:
 
(a) failure to make payment of any of the Obligations when required hereunder; 
 
(b) failure by the Company or any of its Subsidiaries to pay any taxes when due
unless such taxes are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been provided on Company’s
and/or such Subsidiary’s books;
 
(c) failure to perform under, and/or committing any breach of, in any material
respect, this Agreement or any Ancillary Agreement or any other agreement
between Company and/or any Subsidiary thereof, on the one hand, and Laurus, on
the other hand, which failure or breach shall continue for a period of thirty
(30) days after the occurrence thereof;
 
(d) the occurrence of any event of default (or similar term) under any
indebtedness which Company or any of its Subsidiaries is a party with third
parties;
 
(e) any representation, warranty or statement made by Company or any of its
Subsidiaries hereunder, in any Ancillary Agreement, any certificate, statement
or document delivered pursuant to the terms hereof, or in connection with the
transactions contemplated by this Agreement should at any time be false or
misleading in any material respect; 
 
32

--------------------------------------------------------------------------------


 
(f) an attachment or levy is made upon Company’s assets having an aggregate
value in excess of $150,000 or a judgment is rendered against Company or
Company’s property involving a liability of more than $150,000 which shall not
have been vacated, discharged, stayed or bonded within thirty (30) days from the
entry thereof;
 
(g) any change in Company’s or any of its Subsidiaries’ condition or affairs
(financial or otherwise) which in Laurus’ reasonable, good faith opinion, could
reasonably be expected to have a Material Adverse Effect; 
 
(h) any Lien created hereunder or under any Ancillary Agreement for any reason
ceases to be or is not a valid and perfected Lien having a first priority
interest;
 
(i) if Company or any of its Subsidiaries shall (i) apply for, consent to or
suffer to exist the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of creditors, (iii)
commence a voluntary case under the federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to, or fail to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;
 
(j) Company or any of its Subsidiaries shall admit in writing its inability, or
be generally unable to pay its debts as they become due or cease operations of
its present business;
 
(k) Company directly or indirectly sells, assigns, transfers, conveys, or
suffers or permits to occur any sale, assignment, transfer or conveyance of any
assets of Company or any interest therein, except as permitted herein;
 
(l)  (i) Any “Person” or “group” (as such terms are defined in Sections 13(d)
and 14(d) of the Exchange Act, as in effect on the date hereof) is or becomes
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of 35% or more on a fully diluted basis
of the then outstanding voting equity interest of the Company or (ii) the Board
of Directors of the Company shall cease to consist of a majority of the Board of
Directors of the Company on the date hereof (or directors appointed by a
majority of the Board of Directors in effect immediately prior to such
appointment); 
 
(m) the indictment or threatened indictment of Company or any of its
Subsidiaries or any executive officer of Company or any of its Subsidiaries
under any criminal statute, or commencement or threatened commencement of
criminal or civil proceeding against Company or any of its Subsidiaries or any
executive officer of Company or any of its Subsidiaries pursuant to which
statute or proceeding penalties or remedies sought or available include
forfeiture of any of the property of Company or any of its Subsidiaries; or
 
(n) if an Event of Default shall occur under and as defined in any Note or in
any Ancillary Agreement;.
 
33

--------------------------------------------------------------------------------


 
(o) the Company or any of its Subsidiaries shall breach any term or provision of
any Ancillary Agreement to which it is a party which is not cured within any
applicable cure or grace period;
 
(p) if the Company of any of its Subsidiaries attempts to terminate, challenges
the validity of, or its liability under any Ancillary Agreement; or
 
(q) should the Company or any of its Subsidiaries default in its obligations
under any Ancillary Agreement to which it is a party or if any proceeding shall
be brought to challenge the validity, binding effect of any Ancillary Agreement
to which it is a party or should the Company or any of its Subsidiaries breach
any representation, warranty or covenant contained in any Ancillary Agreement to
which it is a party or should any Ancillary Agreement cease to be a valid,
binding and enforceable obligation of the Company of any of its Subsidiaries (to
the extent such Persons are a party thereto);
 
(r) an SEC stop trade order or Principal Market trading suspension of the Common
Stock shall be in effect for five (5) consecutive days or five (5) days during a
period of ten (10) consecutive days, excluding in all cases a suspension of all
trading on a Principal Market, provided that the Company shall not have been
able to cure such trading suspension within thirty (30) days of the notice
thereof or list the Common Stock on another Principal Market within sixty (60)
days of such notice; or
 
(s) the Company’s failure to deliver Common Stock to Laurus pursuant to and in
the form required by the Option and this Agreement, if such failure to deliver
Common Stock shall not be cured within three (3) Business Days or the Company is
required to issue a replacement Note to Laurus and the Company shall fail to
deliver such replacement Note within seven (7) Business Days.
 
20. Remedies. Following the occurrence of an Event of Default, Laurus shall have
the right to demand repayment in full of all Obligations, whether or not
otherwise due. Until all Obligations have been fully satisfied, Laurus shall
retain its Lien in all Collateral. Laurus shall have, in addition to all other
rights provided herein and in each Ancillary Agreement, the rights and remedies
of a secured party under the UCC, and under other applicable law, all other
legal and equitable rights to which Laurus may be entitled, including the right
to take immediate possession of the Collateral, to require Company and/or each
Eligible Subsidiary to assemble the Collateral, at Company’s and each Eligible
Subsidiaries’ joint and several expense, and to make it available to Laurus at a
place designated by Laurus which is reasonably convenient to both parties and to
enter any of the premises of Company or any Eligible Subsidiary or wherever the
Collateral shall be located, with or without force or process of law, and to
keep and store the same on said premises until sold (and if said premises be the
property of Company or any Eligible Subsidiary, Company agrees not to charge
Laurus for storage thereof), and the right to apply for the appointment of a
receiver for Company’s and each Eligible Subsidiary’s property. Further, Laurus
may, at any time or times after the occurrence of an Event of Default, sell and
deliver all Collateral held by or for Laurus at public or private sale for cash,
upon credit or otherwise, at such prices and upon such terms as Laurus, in
Laurus’ sole discretion, deems advisable or Laurus may otherwise recover upon
the Collateral in any commercially reasonable manner as Laurus, in its sole
discretion, deems advisable.
 
34

--------------------------------------------------------------------------------


 
The requirement of reasonable notice shall be met if such notice is mailed
postage prepaid to Company or any such Eligible Subsidiary, as the case may be,
at Company’s or such Eligible Subsidiary’s address as shown in Laurus’ records,
at least ten (10) days before the time of the event of which notice is being
given. Laurus may be the purchaser at any sale, if it is public. In connection
with the exercise of the foregoing remedies, Laurus is granted permission to use
all of Company’s and each Eligible Subsidiary’s trademarks, tradenames,
tradestyles, patents, patent applications, licenses, franchises and other
proprietary rights. The proceeds of sale shall be applied first to all costs and
expenses of sale, including attorneys’ fees, and second to the payment (in
whatever order Laurus elects) of all Obligations. After the indefeasible payment
and satisfaction in full in cash of all of the Obligations, and after the
payment by Laurus of any other amount required by any provision of law,
including Section 608(a)(1) of the Code (but only after Laurus has received what
Laurus considers reasonable proof of a subordinate party’s security interest),
the surplus, if any, shall be paid to Company, such Eligible Subsidiary or its
representatives or to whosoever may be lawfully entitled to receive the same, or
as a court of competent jurisdiction may direct. Each of Company and each
Eligible Subsidiary shall remain jointly and severally liable to Laurus for any
deficiency. Company and Laurus acknowledge that the actual damages that would be
incurred by Laurus after the occurrence of an Event of Default would be
difficult to quantify and that Company and Laurus have agreed that the fees and
obligations set forth in this Section and in this Agreement would constitute
fair and appropriate liquidated damages in the event of any such termination.
The parties hereto each hereby agree that the exercise by any party hereto of
any right granted to it or the exercise by any party hereto of any remedy
available to it (including, without limitation, the issuance of a notice of
redemption, a borrowing request and/or a notice of default), in each case,
hereunder or under any Ancillary Agreement which has been publicly filed with
the SEC shall not constitute confidential information and no party shall have
any duty to the other party to maintain such information as confidential.
 
21. Waivers. To the full extent permitted by applicable law, each of Company and
each Eligible Subsidiary hereby waives (a) presentment, demand and protest, and
notice of presentment, dishonor, intent to accelerate, acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all of this Agreement and the Ancillary Agreements or any
other notes, commercial paper, Accounts, contracts, Documents, Instruments,
Chattel Paper and guaranties at any time held by Laurus on which Company or any
such Eligible Subsidiary may in any way be liable, and hereby ratifies and
confirms whatever Laurus may do in this regard; (b) all rights to notice and a
hearing prior to Laurus’ taking possession or control of, or to Laurus’ replevy,
attachment or levy upon, any Collateral or any bond or security that might be
required by any court prior to allowing Laurus to exercise any of its remedies;
and (c) the benefit of all valuation, appraisal and exemption laws. Each of
Company and each Eligible Subsidiary acknowledges that it has been advised by
counsel of its choices and decisions with respect to this Agreement, the
Ancillary Agreements and the transactions evidenced hereby and thereby. 
 
35

--------------------------------------------------------------------------------


 
22. Expenses. Company shall pay all of Laurus’ reasonable out-of-pocket costs
and expenses, including reasonable fees and disbursements of in-house or outside
counsel and appraisers, in connection with the preparation, execution and
delivery of this Agreement and the Ancillary Agreements subject to the
limitation set forth in Section 5(b)(v), and, without limitation, in connection
with the prosecution or defense of any action, contest, dispute, suit or
proceeding concerning any matter in any way arising out of, related to or
connected with this Agreement or any Ancillary Agreement. Company shall also pay
all of Laurus’ reasonable fees, charges, out-of-pocket costs and expenses,
including fees and disbursements of counsel and appraisers, in connection with
(a) the preparation, execution and delivery of any waiver, any amendment thereto
or consent proposed or executed in connection with the transactions contemplated
by this Agreement or the Ancillary Agreements, (b) Laurus’ obtaining performance
of the Obligations under this Agreement and any Ancillary Agreements, including,
but not limited to, the enforcement or defense of Laurus’ security interests,
assignments of rights and Liens hereunder as valid perfected security interests,
(c) any attempt to inspect, verify, protect, collect, sell, liquidate or
otherwise dispose of any Collateral, (d) any appraisals or re-appraisals of any
property (real or personal) pledged to Laurus by Company or any of its
Subsidiaries as Collateral for, or any other Person as security for, Company’s
Obligations hereunder and (e) any consultations in connection with any of the
foregoing. Company shall also pay Laurus’ customary bank charges for all bank
services (including wire transfers) performed or caused to be performed by
Laurus for Company or any of its Subsidiaries at Company’s or such Subsidiary’s
request or in connection with Company’s loan account with Laurus. All such costs
and expenses together with all filing, recording and search fees, taxes and
interest payable by Company to Laurus shall be payable on demand and shall be
secured by the Collateral. If any tax by any Governmental Authority is or may be
imposed on or as a result of any transaction between Company and/or any
Subsidiary thereof, on the one hand, and Laurus on the other hand, which Laurus
is or may be required to withhold or pay, Company agrees to indemnify and hold
Laurus harmless in respect of such taxes, and Company will repay to Laurus the
amount of any such taxes which shall be charged to Company’s account; and until
Company shall furnish Laurus with indemnity therefor (or supply Laurus with
evidence satisfactory to it that due provision for the payment thereof has been
made), Laurus may hold without interest any balance standing to Company’s credit
and Laurus shall retain its Liens in any and all Collateral.
 
23. Assignment By Laurus. Laurus may assign any or all of the Obligations
together with any or all of the security therefor to any Person which is not a
competitor of Company and any such transferee shall succeed to all of Laurus’
rights with respect thereto. Upon such transfer, Laurus shall be released from
all responsibility for the Collateral to the extent same is assigned to any
transferee. Laurus may from time to time sell or otherwise grant participations
in any of the Obligations and the holder of any such participation shall,
subject to the terms of any agreement between Laurus and such holder, be
entitled to the same benefits as Laurus with respect to any security for the
Obligations in which such holder is a participant. Company agrees that each such
holder may exercise any and all rights of banker’s lien, set-off and
counterclaim with respect to its participation in the Obligations as fully as
though Company were directly indebted to such holder in the amount of such
participation.
 
24. No Waiver; Cumulative Remedies. Failure by Laurus to exercise any right,
remedy or option under this Agreement, any Ancillary Agreement or any supplement
hereto or thereto or any other agreement between Company and Laurus or delay by
Laurus in exercising the same, will not operate as a waiver; no waiver by Laurus
will be effective unless it is in writing and then only to the extent
specifically stated. Laurus’ rights and remedies under this Agreement and the
Ancillary Agreements will be cumulative and not exclusive of any other right or
remedy which Laurus may have.
 
36

--------------------------------------------------------------------------------


 
25. Application of Payments. Company irrevocably waives the right to direct the
application of any and all payments at any time or times hereafter received by
Laurus from or on Company’s behalf and Company hereby irrevocably agrees that
Laurus shall have the continuing exclusive right to apply and reapply any and
all payments received at any time or times hereafter against the Obligations
hereunder in such manner as Laurus may deem advisable notwithstanding any entry
by Laurus upon any of Laurus’ books and records.
 
26. Indemnity. Company agrees to indemnify and hold Laurus, and its respective
affiliates, employees, attorneys and agents (each, an “Indemnified Person”),
harmless from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses of any kind or nature whatsoever
(including attorneys’ fees and disbursements and other costs of investigation or
defense, including those incurred upon any appeal) which may be instituted or
asserted against or incurred by any such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement or any
of the Ancillary Agreements or with respect to the execution, delivery,
enforcement, performance and administration of, or in any other way arising out
of or relating to, this Agreement, the Ancillary Agreements or any other
documents or transactions contemplated by or referred to herein or therein and
any actions or failures to act with respect to any of the foregoing, except to
the extent that any such indemnified liability is finally determined by a court
of competent jurisdiction to have resulted solely from such Indemnified Person’s
gross negligence or willful misconduct. NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.
 
27. Revival. Company further agrees that to the extent Company makes a payment
or payments to Laurus, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.
 
28. Notices. Any notice or request hereunder may be given to Company or Laurus
at the respective addresses set forth below or as may hereafter be specified in
a notice designated as a change of address under this Section. Any notice or
request hereunder shall be given by registered or certified mail, return receipt
requested, hand delivery, overnight mail or telecopy (confirmed by mail).
Notices and requests shall be, in the case of those by hand delivery, deemed to
have been given when delivered to any officer of the party to whom it is
addressed, in the case of those by mail or overnight mail, deemed to have been
given three (3) business days after the date when deposited in the mail or with
the overnight mail carrier, and, in the case of a telecopy, when confirmed.
 
37

--------------------------------------------------------------------------------


 
Notices shall be provided as follows:

 
 
If to Laurus:
 
Laurus Master Fund, Ltd.
c/o Laurus Capital Management, LLC
825 Third Avenue 14th Fl.
New York, New York 10022
Attention: John E. Tucker, Esq.
Telephone: (212) 541-5800
Telecopier: (212) 541-4434
       
If to Company or any Eligible Subsidiary:
Conversion Services International, Inc.
100 Eagle Rock Avenue
East Hanover, New Jersey 07936
Attention: Chief Financial Officer
Facsimile: 973-581-7113
       
With a copy to:
Ellenoff Grossman & Schole LLP
370 Lexington Avenue
New York, New York 10017
Attention: David Selengut, Esq.
Facsimile: 212-370-7889

 
or such other address as may be designated in writing hereafter in accordance
with this Section 28 by such Person.
 
29. Governing Law, Jurisdiction and Waiver of Jury Trial. (a) THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
(b) COMPANY AND EACH ELIGIBLE SUBSIDIARY HEREBY CONSENTS AND AGREES THAT THE
STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN COMPANY AND/OR EACH ELIGIBLE SUBSIDIARY, ON THE ONE HAND, AND LAURUS, ON
THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS
OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE
ANCILLARY AGREEMENTS; PROVIDED, THAT LAURUS, EACH ELIGIBLE SUBSIDIARY AND
COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
LAURUS FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
LAURUS. EACH OF COMPANY AND EACH ELIGIBLE SUBSIDIARY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH OF
COMPANY AND EACH ELIGIBLE SUBSIDIARY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO COMPANY AT THE ADDRESS SET FORTH IN
SECTION 27 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER
OF COMPANY’S OR SUCH ELIGIBLE SUBSIDIARY’S, AS THE CASE MAY BE, ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE
PREPAID.
 
38

--------------------------------------------------------------------------------


 
(c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN LAURUS, ANY ELIGIBLE
SUSBIDIARY AND/OR COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT,
ANY ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
30. Limitation of Liability. Company acknowledges and understands that in order
to assure repayment of the Obligations hereunder Laurus may be required to
exercise any and all of Laurus’ rights and remedies hereunder and agrees that,
except as limited by applicable law, neither Laurus nor any of Laurus’ agents
shall be liable for acts taken or omissions made in connection herewith or
therewith except for actual bad faith.
 
31. Entire Understanding; Maximum Interest. This Agreement and the Ancillary
Agreements contain the entire understanding between Company and Laurus as to the
subject matter hereof and thereof and any promises, representations, warranties
or guarantees not herein contained shall have no force and effect unless in
writing, signed by Company’s and Laurus’ respective officers. Neither this
Agreement, the Ancillary Agreements, nor any portion or provisions thereof may
be changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Nothing contained in
this Agreement, any Ancillary Agreement or in any document referred to herein or
delivered in connection herewith shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum rate
permitted by applicable law. In the event that the rate of interest or dividends
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to Laurus and thus refunded to the Company.
 
39

--------------------------------------------------------------------------------


 
32. Severability. Wherever possible each provision of this Agreement or the
Ancillary Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or the
Ancillary Agreements shall be prohibited by or invalid under applicable law such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
thereof.
 
33. Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by Laurus and the closing of the
transactions contemplated hereby to the extent provided therein. All statements
as to factual matters contained in any certificate or other instrument delivered
by or on behalf of the Company or any of its Subsidiaries pursuant hereto in
connection with the transactions contemplated herebly shall be deemed to be
representations and warranties by the Company or such Subsidiary hereunder
solely as of the date of such certificate or instrument. All indemnities set
forth herein shall survive the execution, delivery and termination of this
Agreement and the Ancillary Agreements and the making and repaying of the
Obligations.
 
34. Captions. All captions are and shall be without substantive meaning or
content of any kind whatsoever.
 
35. Counterparts; Telecopier Signatures. This Agreement may be executed in one
or more counterparts, each of which shall constitute an original and all of
which taken together shall constitute one and the same agreement. Any signature
delivered by a party via telecopier transmission shall be deemed to be any
original signature hereto.
 
36. Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.
 
37. Publicity. Company hereby authorizes Laurus to make appropriate
announcements of the financial arrangement entered into by and between Company
and Laurus, including, without limitation, announcements which are commonly
known as tombstones, in such publications and to such selected parties as Laurus
shall in its sole and absolute discretion deem appropriate, or as required by
applicable law. Laurus shall obtain Company’s approval before making any such
announcements, such approval not to be unreasonably withheld.
 
38. Joinder. It is understood and agreed that any person or entity that desires
to become an Eligible Subsidiary hereunder, or is required to execute a
counterpart of this Agreement after the date hereof pursuant to the requirements
of this Agreement or any Ancillary Agreement, shall become an Eligible
Subsidiary hereunder by (x) executing a Joinder Agreement in form and substance
satisfactory to Laurus, (y) delivering supplements to such exhibits and annexes
to this Agreement and the Ancillary Agreements as Laurus shall reasonably
request and (z) taking all actions as specified in this Agreement as would have
been taken by such Assignor had it been an original party to this Agreement, in
each case with all documents required above to be delivered to Laurus and with
all documents and actions required above to be taken to the reasonable
satisfaction of Laurus.
 
40

--------------------------------------------------------------------------------


 
39. Legends. The Securities shall bear legends as follows;
 
(a) The Notes shall bear substantially the following legend: 
 
"THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE, STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO CONVERSION SERVICES
INTERNATIONAL, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”


(b) Any shares of Common Stock issued pursuant to exercise of the Options, shall
bear a legend which shall be in substantially the following form until such
shares are covered by an effective registration statement filed with the SEC:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO CONVERSION SERVICES INTERNATIONAL, INC. THAT SUCH REGISTRATION
IS NOT REQUIRED.”


(c) The Options shall bear substantially the following legend:
 
41

--------------------------------------------------------------------------------


 
“THIS OPTION AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS OPTION HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS OPTION AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS OPTION MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
OPTION OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
CONVERSION SERVICES INTERNATIONAL, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”


 
[Balance of page intentionally left blank; signature page follows.]
 
42

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
date first written above.
 
CONVERSION SERVICES INTERNATIONAL, INC.


By:___________________________________
Name:
Title:
 
MCKNIGHT ASSOCIATES, INC.


By: ___________________________________
Name:
Title:


 
DELEEUW ASSOCIATES, LLC


By:___________________________________
Name:
Title:
 
CSI SUB CORP. (DE)


By:___________________________________
Name:
Title: 
 
INTEGRATED STRATEGIES, INC.


By:___________________________________
Name:
Title:
 


 

CSI SUB CORP. II (DE)


By:___________________________________
Name:
Title:
 


 
LAURUS MASTER FUND, LTD.


By:___________________________________
Name:
Title:
 


43

--------------------------------------------------------------------------------


 
Annex A - Definitions
 
“Account Debtor” means any Person who is or may be obligated with respect to, or
on account of, an Account.
 
“Accountants” has the meaning given to such term in Section 11(a).
 
“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including: (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC); (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.
 
“Accounts Availability” means the amount of Loans against Eligible Accounts
Laurus may from time to time make available to Company up to ninety percent
(90%) of the net face amount of Eligible Accounts based on Accounts of Company
and the Eligible Subsidiaries.
 
“Affiliate” of any Person means (a) any Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, (b) any Person who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above. For the purposes of this definition, control of a
Person shall mean the power (direct or indirect) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.
 
“Ancillary Agreements” means, the Notes, the Options, the Registration Rights
Agreements, each Security Document and all other agreements, instruments,
documents, mortgages, pledges, powers of attorney, consents, assignments,
contracts, notices, security agreements, trust agreements and guarantees whether
heretofore, concurrently, or hereafter executed by or on behalf of Company or
any other Person or delivered to Laurus, relating to this Agreement or to the
transactions contemplated by this Agreement or otherwise relating to the
relationship between the Company and Laurus, as each of the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
44

--------------------------------------------------------------------------------


 
“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereupon.
 
“Business Day” means a day on which Laurus is open for business and that is not
a Saturday, a Sunday or other day on which banks are required or permitted to be
closed in the State of New York.
 
“Capital Availability Amount” means $10,000,000.
 
“Charter” shall have the meaning given such term in Section 12(c)(iv).
 
“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Person.
 
“Closing Date” means the date on which Company shall first receive proceeds of
the initial Loans or the date hereof, if no Loan is made under the facility on
the date hereof.
 
“Code” has the meaning given such term in Section 15(i).
 
“Collateral” means all of Company’s and each Eligible Subsidiary’s property and
assets, whether real or personal, tangible or intangible, and whether now owned
or hereafter acquired, or in which it now has or at any time in the future may
acquire any right, title or interests including all of the following property in
which it now has or at any time in the future may acquire any right, title or
interest:
 
(a) all Inventory;
 
(b) all Equipment;
 
(c) all Fixtures;
 
(d) all Goods;
 
(e) all General Intangibles;
 
(f) all Accounts;
 
(g) all Deposit Accounts, other bank accounts and all funds on deposit therein;
 
(h) all Investment Property;
 
(i) all Stock;
 
(j) all Chattel Paper;
 
45

--------------------------------------------------------------------------------


 
(k) all Letter-of-Credit Rights;
 
(l) all Instruments;
 
(m) all commercial tort claims set forth on Schedule 1(A);
 
(n)  all Books and Records;
 
(n) all Intellectual Property;
 
(o) all Supporting Obligations including letters of credit and guarantees issued
in support of Accounts, Chattel Paper, General Intangibles and Investment
Property;
 
(p)(i) all money, cash and cash equivalents and (ii) all cash held as cash
collateral to the extent not otherwise constituting Collateral, all other cash
or property at any time on deposit with or held by Laurus for the account of
Company and/or any Eligible Subsidiary (whether for safekeeping, custody,
pledge, transmission or otherwise); and
 
(q) all products and Proceeds of all or any of the foregoing, tort claims and
all claims and other rights to payment including insurance claims against third
parties for loss of, damage to, or destruction of, and (ii) payments due or to
become due under leases, rentals and hires of any or all of the foregoing and
Proceeds payable under, or unearned premiums with respect to policies of
insurance in whatever form.
 
“Common Stock” the shares of stock representing the Company’s common equity
interests.
 
“Contract Rate” shall have the meaning set forth in the respective Note.
 
“Default” means any act or event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.
 
“Default Rate” has the meaning given to such term in Section 5(a)(iii).
 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person, including, without
limitation, the Lockbox Account(s).
 
“Disclosure Controls” has the meaning given such term in Section 12(f)(iv)
 
“Documents” means all “documents”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.
 
46

--------------------------------------------------------------------------------


 
“Eligible Accounts” means and includes each Account of the Company and each
Eligible Subsidiary which conforms to the following criteria: (a) shipment of
the merchandise or the rendition of services has been completed; (b) no return,
rejection or repossession of the merchandise has occurred; (c) merchandise or
services shall not have been rejected or disputed by the Account Debtor and
there shall not have been asserted any offset, defense or counterclaim; (d)
continues to be in full conformity with the representations and warranties made
by Company and each Eligible Subsidiary to Laurus with respect thereto; (e)
Laurus is, and continues to be, satisfied with the credit standing of the
Account Debtor in relation to the amount of credit extended; (f) there are no
facts existing or threatened which are likely to result in any adverse change in
an Account Debtor’s financial condition; (g) is documented by an invoice in a
form approved by Laurus and shall not be unpaid more than ninety (90) days from
invoice date; (h) not more than twenty-five percent (25%) of the unpaid amount
of invoices due from such Account Debtor remains unpaid more than ninety (90)
days from invoice date; (i) is not evidenced by chattel paper or an instrument
of any kind with respect to or in payment of the Account unless such instrument
is duly endorsed to and in possession of Laurus or represents a check in payment
of a Account; (j) the Account Debtor is located in the United States; provided,
however, Laurus may, from time to time, in the exercise of its sole discretion
and based upon satisfaction of certain conditions to be determined at such time
by Laurus, deem certain Accounts as Eligible Accounts notwithstanding that such
Account is due from an Account Debtor located outside of the United States; (k)
Laurus has a first priority perfected Lien in such Account and such Account is
not subject to any Lien other than Permitted Liens; (l) does not arise out of
transactions with any employee, officer, director, stockholder or Affiliate of
Company or any Eligible Subsidiary; (m) is payable to Company or any Eligible
Subsidiary; (n) does not arise out of a bill and hold sale prior to shipment and
does not arise out of a sale to any Person to which Company or any Eligible
Subsidiary is indebted; (o) is net of any returns, discounts, claims, credits
and allowances; (p) if the Account arises out of contracts between Company
and/or any Eligible Subsidiary, on the one hand, and the United States, on the
other hand, any state, or any department, agency or instrumentality of any of
them, Company and/or such Eligible Subsidiary, as the case may be, has so
notified Laurus, in writing, prior to the creation of such Account, and there
has been compliance with any governmental notice or approval requirements,
including compliance with the Federal Assignment of Claims Act; (q) is a good
and valid account representing an undisputed bona fide indebtedness incurred by
the Account Debtor therein named, for a fixed sum as set forth in the invoice
relating thereto with respect to an unconditional sale and delivery upon the
stated terms of goods sold by Company or any Eligible Subsidiary or work, labor
and/or services rendered by Company or any Eligible Subsidiary; (r) does not
arise out of progress billings prior to completion of the order; (s) the total
unpaid Accounts from such Account Debtor does not exceed twenty-five percent
(25%) of all Eligible Accounts; (t) Company’s or such Eligible Subsidiary’s
right to payment is absolute and not contingent upon the fulfillment of any
condition whatsoever; (u) Company or such Eligible Subsidiary, as the case may
be, is able to bring suit and enforce its remedies against the Account Debtor
through judicial process; (v) does not represent interest payments, late or
finance charges owing to Company or such Eligible Subsidiary, as the case may
be, and (w) is otherwise satisfactory to Laurus as determined by Laurus in the
exercise of its sole discretion. In the event Company requests that Laurus
include within Eligible Accounts certain Accounts of one or more of Company’s
acquisition targets, Laurus shall at the time of such request consider such
inclusion, but any such inclusion shall be at the sole option of Laurus and
shall at all times be subject to the execution and delivery to Laurus of all
such documentation (including, without limitation, guaranty and security
documentation) as Laurus may require in its sole discretion.
 
47

--------------------------------------------------------------------------------


 
“Eligible Subsidiary” shall mean DeLeeuw, CSI Sub, Integrated, CSI Sub II,
McKnight and each other Subsidiary of the Company consented to in writing by
Laurus to be included as and “Eligible Subsidiary” for the purposes of this
Agreement.
 
“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
that are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.
 
“ERISA” shall have the meaning given to such term in Section 12(g).
 
“Event of Default” means the occurrence of any of the events set forth in
Section 18.
 
“Excepted Issuances” shall have the meaning given such term in Section 13(t).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Act Filings” shall have the meaning given to such term in Section 12.
 
“Exclusion Period” shall have the meaning given such term in Section 13(t).
 
“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.
 
“Formula Amount” has the meaning set forth in Section 2(a)(i).
 
“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.
 
“General Intangibles” means all “general intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person including all right,
title and interest that such Person may now or hereafter have in or under any
contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to received dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, and rights of indemnification.
 
48

--------------------------------------------------------------------------------


 
“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
 
“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Hazardous Materials” shall have the meaning given such term in Section 12(q).
 
“Indemnified Person” shall have the meaning given to such term in Section 25.
 
“Initial Term” means the Closing Date through the close of business on the day
immediately preceding the third anniversary of the Closing Date, subject to
acceleration at the option of Laurus upon the occurrence of an Event of Default
hereunder or other termination hereunder.
 
“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.
 
“Intellectual Property” means any and all patents, trademarks, service marks,
trade names, copyrights, trade secrets, Licenses, information and other
proprietary rights and processes
 
“Inventory” means all “inventory”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all inventory,
merchandise, goods and other personal property that are held by or on behalf of
such Person for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process, finished
goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.
 
“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.
 
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.
 
49

--------------------------------------------------------------------------------


 
“License” means any rights under any written agreement now or hereafter acquired
by any Person to use any trademark, trademark registration, copyright, copyright
registration or invention for which a patent is in existence or other license of
rights or interests now held or hereafter acquired by any Person.
 
“Lien” means any mortgage, security deed, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.
 
“Loans” means the Revolving Loans and the Term Loan and shall include all other
extensions of credit hereunder and under any Ancillary Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) a material
adverse effect on the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of Company or any of its
Subsidiaries (taken individually or as a whole), (b) Company’s or any of its
Subsidiary’s ability to pay or perform the Obligations in accordance with the
terms hereof or any Ancillary Agreement, (c) the value of the Collateral, the
Liens on the Collateral or the priority of any such Lien or (d) the practical
realization of the benefits of Laurus’ rights and remedies under this Agreement
and the Ancillary Agreements.
 
“Maximum Legal Rate” shall have the meaning given to such term in Section
5(a)(iv).

 
“NASD” shall have the meaning given to such term in Section 13(b).
 
“NASD OTCBB” shall have the meaning given such term in Section 12(w).

 
“Notes” means each of the Secured Non-Convertible Term Note and the Secured
Non-Convertible Revolving Note made by Company in favor of Laurus in connection
with the transactions contemplated hereby, as the same may be amended, modified
and supplemented from time to time, as applicable.
 
“Obligations” means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by Company or any of its Subsidiaries to Laurus (or
any corporation that directly or indirectly controls or is controlled by or is
under common control with Laurus) of every kind and description (whether or not
evidenced by any note or other instrument and whether or not for the payment of
money or the performance or non-performance of any act), direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, whether existing by operation of law or otherwise
now existing or hereafter arising including any debt, liability or obligation
owing from Company or any of its Subsidiaries to others which Laurus may have
obtained by assignment or otherwise and further including all interest
(including interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and interest accruing at the then
applicable rate provided in this Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), charges or any other payments Company or any of its
Subsidiaries is required to make by law or otherwise arising under or as a
result of this Agreement and the Ancillary Agreements, together with all
reasonable expenses and reasonable attorneys’ fees chargeable to Company’s or
any of its Subsidiary’s account or incurred by Laurus in connection with
Company’s or any of its Subsidiary’s account whether provided for herein or in
any Ancillary Agreement.
 
50

--------------------------------------------------------------------------------


 
“Option Shares” shall have the meaning given such term in Section 12(a).
 
“Options” means that certain Common Stock Purchase Option dated as of the
Closing Date made by the Parent in favor of Laurus and each other Option made by
the Parent in favor Laurus, as each of the same may be amended, restated,
modified and/or supplemented from time to time.
 
“Payment Intangibles” means all “payment intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person, including, a General
Intangible under which the Account Debtor’s principal obligation is a monetary
obligation.
 
“Permitted Liens” means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue; (b) Liens incurred in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of the Company or any
Subsidiary thereof in conformity with GAAP; (c) Liens in favor of Laurus; (d)
Liens for taxes (i) not yet due or (ii) being diligently contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or any Subsidiary thereof in
conformity with GAAP provided, that, the Lien shall have no effect on the
priority of Liens in favor of Laurus or the value of the assets in which Laurus
has a Lien; (e) Purchase Money Liens securing Purchase Money Indebtedness to the
extent permitted in this Agreement and (f) Liens specified on Schedule 2 hereto.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.
 
51

--------------------------------------------------------------------------------


 
“Principal Market” means the NASD Over The Counter Bulletin Board, NASDAQ
Capital Market, NASDAQ National Market System, American Stock Exchange or New
York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).
 
“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include: (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Company, any Eligible Subsidiary or any other
Person from time to time with respect to any Collateral; (b) any and all
payments (in any form whatsoever) made or due and payable to Company or any
Eligible Subsidiary from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of any Collateral by any
governmental body, governmental authority, bureau or agency (or any person
acting under color of governmental authority); (c) any claim of Company or any
Eligible Subsidiary against third parties (i) for past, present or future
infringement of any Intellectual Property or (ii) for past, present or future
infringement or dilution of any trademark or trademark license or for injury to
the goodwill associated with any trademark, trademark registration or trademark
licensed under any trademark License; (d) any recoveries by Company or any
Eligible Subsidiary against third parties with respect to any litigation or
dispute concerning any Collateral, including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral; (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock; and (f) any and all other amounts , rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.
 
“Purchase Money Indebtedness” means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, including
indebtedness under capitalized leases, (b) any indebtedness incurred for the
sole purpose of financing or refinancing all or any part of the purchase price
of any fixed asset, and (c) any renewals, extensions or refinancings thereof
(but not any increases in the principal amounts thereof outstanding at that
time).
 
“Purchase Money Lien” means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.
 
“Receivables Purchase” shall have the meaning given such term in Section 2(b).
 
“Registration Rights Agreements” means those registration rights agreements from
time to time entered into between Company and Laurus, as amended, modified and
supplemented from time to time.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“SEC Reports” shall have the meaning provided such term in Section 12(u).
 
52

--------------------------------------------------------------------------------


 
“Secured Non-Convertible Revolving Note” means that secured revolving note made
by Company in favor of Laurus in the original face amount of Ten Million Dollars
($10,000,000), as the same may be amended, supplemented, restated and/or
otherwise modified from time to time.
 
“Secured Non-Convertible Term Note” means that secured term note made by Company
in favor of Laurus in the original face amount of One Million Dollars
($1,000,000), as the same may be amended, supplemented, restated and/or
otherwise modified from time to time.
 
“Securities” means the Notes and the Options being issued by Company to Laurus
pursuant to this Agreement and the Ancillary Agreements and the shares of the
Common Stock which may be issued pursuant to exercise of the Options.
 
“Securities Act” shall have the meaning given such term in Section 12(r).
 
“Security Documents” means all security agreements, mortgages, cash collateral
deposit letters, pledges and other agreements which are executed by the Company
or any of its Subsidiaries in favor of Laurus.
 
“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.
 
“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Securities Exchange Act of 1934).
 
“Subsidiary” of any Person means (i) a corporation or other entity whose shares
of stock or other ownership interests having ordinary voting power (other than
stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors of such
corporation, or other persons or entities performing similar functions for such
person or entity, are owned, directly or indirectly, by such person or entity or
(ii) a corporation or other entity in which such person or entity owns, directly
or indirectly, more than 50% of the equity interests at such time.
 
“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC.
 
“Term” means, as applicable, the Initial Term and any Renewal Term, subject to
acceleration at the option of Laurus upon the occurrence of an Event of Default
hereunder or other termination hereunder.
 
“Term Loan” has the meaning given such term in Section 2(c).
 
53

--------------------------------------------------------------------------------


 
“Total Investment Amount” means $11,000,000.“UCC” means the Uniform Commercial
Code as the same may, from time to time be in effect in the State of New York;
provided, that in the event that, by reason of mandatory provisions of law, any
or all of the attachment, perfection or priority of, or remedies with respect
to, Laurus’ Lien on any Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions of this Agreement relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions; provided further, that to the extent that UCC is used to define any
term herein or in any Ancillary Agreement and such term is defined differently
in different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.
 
54

--------------------------------------------------------------------------------


 
 
LAURUS MASTER FUND, LTD.
 
CONVERSION SERVICES INTERNATIONAL, INC.
 
CSI SUB CORP. (DE)
 
DELEEUW ASSOCIATES, LLC
 
INTEGRATED STRATEGIES, INC.
 
CSI SUB CORP. II (DE)
 
MCKNIGHT ASSOCIATES, INC.
 
Dated: February 1, 2006
 


55

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
Page
1.
General.
1
2.
Loans.
2
3.
Repayment of the Loans.
3
4.
Procedure for Revolving Loans.
4
5.
Interest and Payments.
4
6.
Security Interest.
5
7.
Representations, Warranties and Covenants Concerning the Collateral.
7
8.
Payment of Accounts.
9
9.
Collection and Maintenance of Collateral.
10
10.
Inspections and Appraisals.
10
11.
Financial Reporting.
10
12.
Additional Representations and Warranties.
11
13.
Covenants.
23
14.
Further Assurances.
29
15.
Representations and Warranties of Laurus.
29
16.
Power of Attorney.
31
17.
Term of Agreement.
31
18.
Termination of Lien.
32
19.
Events of Default.
32
20.
Remedies.
34
21.
Waivers.
35
22.
Expenses.
35

 
56

--------------------------------------------------------------------------------


 
23.
Assignment By Laurus.
36
24.
No Waiver; Cumulative Remedies.
36
25.
Application of Payments.
37
26.
Indemnity.
37
27.
Revival.
37
28.
Notices.
37
29.
Governing Law, Jurisdiction and Waiver of Jury Trial.
38
30.
Limitation of Liability.
39
31.
Entire Understanding; Maximum Interest.
39
32.
Severability.
40
33.
Captions.
40
34.
Counterparts; Telecopier Signatures.
40
35.
Construction.
40
36.
Publicity.
40
37.
Joinder.
40
38.
Legends.
41

 
 
LIST OF EXHIBITS
 
   Exhibit A-Borrowing Base Certificate
 
 
57

--------------------------------------------------------------------------------

 
 
 